Exhibit 10
SUBSCRIPTION AND SHARE EXCHANGE AGREEMENT
BY AND BETWEEN
THE CENTRAL AMERICA BOTTLING CORPORATION
AND
PEPSIAMERICAS, INC.
 
Dated as of May 16, 2009







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I            SUBSCRIPTION AND ISSUANCE OF SHARES
    1  
1.1 Subscription and Issuance of Shares
    1  
 
       
ARTICLE II            CONSIDERATION
    2  
2.1 Consideration
    2  
 
       
ARTICLE III            CLOSING AND TERMINATION
    2  
3.1 Closing Date
    2  
3.2 Closing Deliveries
    2  
3.3 Conditions to Closing
    5  
3.4 Termination of Agreement
    6  
 
       
ARTICLE IV            REPRESENTATIONS AND WARRANTIES OF PAS
    7  
4.1 Organization and Good Standing
    7  
4.2 Authorization of Agreement
    7  
4.3 Conflicts; Consents of Third Parties
    7  
4.4 Capitalization; Title to Company Acquired Shares
    8  
4.5 Subsidiaries
    9  
4.6 Financial Statements
    9  
4.7 No Undisclosed Liabilities
    10  
4.8 Absence of Certain Developments
    10  
4.9 Taxes
    10  
4.10 Property
    13  
4.11 Property Representations and Warranties
    14  
4.12 Intellectual Property
    15  
4.13 Contracts and Agreements
    16  
4.14 [Intentionally Omitted]
    18  
4.15 Labor
    18  
4.16 [Intentionally Omitted]
    20  
4.17 Litigation
    20  
4.18 Compliance with Laws; Permits
    20  
4.19 Environmental Matters
    21  
4.20 Insurance
    23  
4.21 Financial Advisors
    23  
4.22 Affiliate Transaction
    23  
4.23 Prior Acquisitions
    23  
4.24 Investigation by Company
    23  
4.25 Powers of Attorney
    23  
4.26 Disclosure
    23  
4.27 Tax Exemption of PAS-PR Plastics
    24  
4.28 Arms-Length Transactions by PAS PR Entities
    24  
 
       
ARTICLE V            REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    24  
5.1 Organization and Good Standing
    24  
5.2 Authorization of Agreement
    24  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
5.3 Conflicts; Consents of Third Parties
    24  
5.4 Capitalization; Title to PAS Acquired Shares
    25  
5.5 Subsidiaries
    26  
5.6 Financial Statements
    26  
5.7 No Undisclosed Liabilities
    27  
5.8 Absence of Certain Developments
    27  
5.9 Taxes
    27  
5.10 Property
    30  
5.11 Property Representations and Warranties
    31  
5.12 Intellectual Property
    32  
5.13 Contracts and Agreements
    33  
5.14 [Intentionally Omitted]
    36  
5.15 Labor
    36  
5.16 [Intentionally Omitted]
    37  
5.17 Litigation
    37  
5.18 Compliance with Laws; Permits
    37  
5.19 Environmental Matters
    39  
5.20 Insurance
    40  
5.21 Financial Advisors
    40  
5.22 Affiliate Transaction
    40  
5.23 Prior Acquisitions
    41  
5.24 Investigation by PAS
    41  
5.25 Powers of Attorney
    41  
5.26 Disclosure
    41  
 
       
ARTICLE VI            PRE-CLOSING COVENANTS
    41  
6.1 Ordinary Course
    41  
6.2 Negative Covenants
    41  
6.3 Access, Introductions; and Transition
    42  
6.4 Governmental Approvals
    43  
6.5 Third Party Consents
    43  
6.6 Notifications
    43  
6.7 PAS Entities Transfer of Assets and Businesses
    43  
6.8 Tax Exemption Decree
    43  
6.9 Intercompany Loans
    43  
 
       
ARTICLE VII            INDEMNIFICATION
    44  
7.1 Indemnification by PAS
    44  
7.2 Indemnification by the Company
    44  
7.3 Indemnification Procedure
    45  
 
       
ARTICLE VIII          DEFINITIONS
    47  
8.1 Certain Definitions
    47  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE IX            MISCELLANEOUS
    55  
9.1 Payment of Sales, Use or Similar Taxes
    55  
9.2 Expenses
    55  
9.3 Entire Agreement; Amendments and Waivers
    55  
9.4 Governing Law
    56  
9.5 Arbitration of Disputes
    56  
9.6 Notices
    57  
9.7 U.S. Tax Elections
    58  
9.8 Severability
    58  
9.9 Binding Effect; Assignment
    58  
9.10 Counterparts
    59  
9.11 Consequential Damages
    59  
9.12 Post-Closing Further Assurances
    59  
9.13 No Third Party Rights
    59  
9.14 Headings, Interpretation
    59  
9.15 Name Changes of PAS Entities
    59  
9.16 Executive Lease Obligations
    60  
 
       
EXHIBIT A            Assets of Caribbean Flavors, Ltd.
    A-1  
 
       
EXHIBIT B            Shareholders’ Agreement
    B-1  

iii



--------------------------------------------------------------------------------



 



SUBSCRIPTION AND SHARE EXCHANGE AGREEMENT
     This SUBSCRIPTION AND SHARE EXCHANGE AGREEMENT, dated as of May 16, 2009
(this “Agreement”), is made by and between PepsiAmericas, Inc., a corporation
organized and existing under the laws of the State of Delaware (“PAS”), The
Central America Bottling Corporation, a corporation organized and existing under
the laws of the British Virgin Islands (the “Company”).
RECITALS:
          A. PAS desires to subscribe from the Company shares constituting, once
issued, eighteen percent (18%) of the issued and outstanding voting common stock
of the Company (such Equity Interests, the “PAS Acquired Shares”);
          B. PAS currently owns, directly or indirectly, one hundred percent
(100%) of the issued and outstanding Equity Interests of each of (i) Pepsi-Cola
Jamaica Bottling Company Limited (“PAS Jamaica”), (ii) Pepsi-Cola Trinidad
Bottling Company Limited (“PAS T&T”) (iii) P-A Bottlers (Barbados) SRL (“PAS
Barbados”), (iv) Pepsi-Cola Puerto Rico Distributing, LLC (“PAS
PR-Distributing”), (v) Pepsi-Cola Puerto Rico Manufacturing, LLC (“PAS
PR-Manufacturing”) and (vi) Beverage Plastics, LLC (“PAS PR-Plastics”, and
together with PAS PR-Distributing and PAS PR-Manufacturing, collectively, the
“PAS PR Entities”; the PAS PR Entities, PAS Jamaica, PAS T&T, and PAS Barbados,
collectively, the “PAS Entities”, and each individually, a “PAS Entity”) (one
hundred percent (100%) of the Equity Interests of each of the PAS Entities, the
“Company Acquired Shares”);
          C. Caribbean Flavors, Ltd., an indirect wholly-owned Subsidiary of PAS
(“Caribbean Flavors”) currently owns those certain intangible assets set forth
in Exhibit A hereto (the “Flavor Assets”);
          D. The Company desires to issue to PAS the PAS Acquired Shares in
exchange for PAS transferring, or causing the transfer, to the Company of
(i) the Company Acquired Shares and (ii) the Flavor Assets (the issuance of the
PAS Acquired Shares in exchange for the Company Acquired Shares and the Flavor
Assets, the “Transaction”).
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter contained, the parties hereby agree as
follows:
ARTICLE I
SUBSCRIPTION AND ISSUANCE OF SHARES
     1.1 Subscription and Issuance of Shares. Upon the terms and subject to the
conditions contained herein, on the Closing Date, the Company shall issue and
sell to PAS, and PAS shall subscribe from the Company, the PAS Acquired Shares.

1



--------------------------------------------------------------------------------



 



ARTICLE II
CONSIDERATION
     2.1 Consideration. The aggregate consideration to be paid by PAS to the
Company hereunder in respect of the PAS Acquired Shares (the “Exchange Value”)
shall consist of the Company Acquired Shares and the Flavor Assets. On the
Closing Date, PAS shall transfer or cause to be transferred to the Company the
Company Acquired Shares and the Flavor Assets. The PAS Acquired Shares, the
Company Acquired Shares, and the Flavor Assets shall all be delivered pursuant
to this Section 2.1 free and clear of all Liens.
ARTICLE III
CLOSING AND TERMINATION
     3.1 Closing Date. The closing of the Transaction (the “Closing”) shall take
place at the offices of Hogan & Hartson L.L.P., 1111 Brickell Avenue,
Suite 1900, Miami, Florida 33131 (or at such other place as the parties may
designate in writing) at 10:00 a.m. (local time) on a date to be specified by
the Company and PAS, which date shall be within 10 calendar days of the receipt
of the final Required Consent required under Section 3.2(c)(i) and Section
3.2(c)(ii), but in no event earlier than thirty (30) days after the date of this
Agreement. The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.”
     3.2 Closing Deliveries.
          (a) At the Closing, PAS shall deliver, or cause to be delivered, to
the Company the following:
     (i) certificates representing the Company Acquired Shares, duly endorsed in
blank or accompanied by stock transfer powers or equivalent instruments of
ownership and transfer, which Company Acquired Shares shall be free and clear of
all Liens;
     (ii) all company books and records, including the minute books, stock
ledgers and transfer records, the company seal and other materials related to
the administration of each of the PAS Entities;
     (iii) a copy of (A) the Organizational Documents of each of the PAS
Entities, including copy of Articles or Certificate of Incorporation (or
equivalent document) and By-laws (or equivalent document) certified by the
applicable government official of the jurisdiction of each such PAS Entity’s
organization as of a date no more than ten (10) days prior to the Closing Date,
and (B) a certificate of good standing or equivalent document from the
applicable governmental official of the jurisdiction of each such PAS Entity’s
organization and each other jurisdiction in which each such PAS Entity is
qualified to do business dated no more than ten (10) days prior to the Closing

2



--------------------------------------------------------------------------------



 



Date, evidencing the good standing of each such PAS Entity in each such
jurisdiction;
     (iv) a certificate, dated as of the Closing Date, executed on behalf of PAS
by the corporate secretary of PAS, certifying that PAS’ board of directors have
authorized the execution, delivery and performance of this Agreement and the
documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby;
     (v) the Shareholders’ Agreement duly executed by PAS, substantially
identical to the form attached hereto as Exhibit B;
     (vi) the Transition Services Agreement duly executed by PAS;
     (vii) evidence satisfactory to the Company of the transfer to the Company
of the Flavor Assets;
     (viii) a certificate of the Secretary of PAS certifying that the closing
conditions set forth in Section 3.3(b)(i) and (ii) have been satisfied;
     (ix) a resolution of the directors of PAS Barbados authorizing the transfer
of the Company Acquired Shares to the Company;
     (x) the resignation and a no-claims declaration of each of the existing
directors of PAS Barbados;
     (xi) the Certificates of Registration for all PAS Owned Trademarks and
evidence of the registration of the licences for use of same;
     (xii) the Jamaican Bill of Sale duly executed by PAS; and
     (xiii) such other certificates, documents and instruments (including a Tax
Matters Agreement) as the Company may reasonably request related to the
transactions contemplated hereby.
          (b) At Closing, the Company shall deliver, or cause to be delivered to
PAS the following:
     (i) certificates representing the PAS Acquired Shares, duly endorsed in
blank or accompanied by stock transfer powers or equivalent instruments of
ownership and transfer, which PAS Acquired Shares shall be free and clear of all
Liens;
     (ii) a copy of (A) the Organizational Documents of the Company, certified
by the applicable government official of the British Virgin Islands as of a date
no more than ten (10) days prior to the Closing Date, and (B) a certificate of
good standing or equivalent document from the applicable

3



--------------------------------------------------------------------------------



 



governmental official of the British Virgin Islands dated no more than ten
(10) days prior to the Closing Date, evidencing the good standing of the
Company;
     (iii) a certificate, dated as of the Closing Date, executed on behalf of
the Company by the corporate secretary or equivalent officer of the Company,
certifying that the Company’s board of directors, managers (or equivalent
managing body), and its shareholders or members have authorized the execution,
delivery and performance of this Agreement and the documents contemplated hereby
and the consummation of the transactions contemplated hereby and thereby;
     (iv) the Shareholders’ Agreement duly executed by the Company and Gemcorp,
substantially identical to the form attached hereto as Exhibit B;
     (v) the Transition Services Agreement duly executed by the Company;
     (vi) a certificate of the Secretary of the Company certifying that the
closing conditions set forth in Section 3.3(a)(i) and (ii) have been satisfied;
     (vii) the Jamaican Bill of Sale duly executed by the Company; and
     (viii) such other certificates, documents and instruments (including a Tax
Matters Agreement) as PAS may reasonably request related to the transactions
contemplated hereby.
          (c) At Closing, PAS and the Company shall deliver, or cause to be
delivered, to the Company the following:
     (i) copies of consents, when received, from (i) PepsiCo with respect to
PepsiCo bottling agreements, (ii) PepsiCo, in its capacity as an authorized
representative of Seven-Up, with respect to certain Seven-Up bottling
agreements, (iii) Dr Pepper with respect to Dr Pepper bottling agreements, and
(iv) Desnoes & Geddes Limited with respect to the Red Stripe Effluent Treatment
Plant Agreement dated December 4, 2008, to the change-in-control or,
alternatively, copies of new bottling agreements entered into between the
Company and PepsiCo, the Company and Dr Pepper, and the Company and Seven-Up,
which agreements replace and supersede the existing exclusive bottling
agreements that PepsiCo, Dr Pepper, and Seven-Up have with the PAS Entities, and
those third party consents necessary to consummate the Transaction specifically
identified on Schedule 3.2(c)(i); and
     (ii) copies, when received, of all governmental approvals, consents or
permits, if any, required by applicable Law to consummate the Transaction
including, without limitation, anti-monopoly approval from Trinidad and Tobago,
Puerto Rico and Barbados (collectively, with the consents referred to in
Section 3.2(c)(i) above, the “Required Consents”).

4



--------------------------------------------------------------------------------



 



     3.3 Conditions to Closing.
          (a) PAS’ Conditions to Closing. PAS’ obligation to close the
Transaction and to take the other actions required to be taken by PAS at the
Closing is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by PAS, in whole or in
part):
     (i) All of the Company’s representations and warranties in this Agreement
(considered collectively), and each of the representations and warranties
(considered individually), must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
     (ii) The Company shall have performed and complied with all of the
covenants, agreements, obligations and restrictions pursuant to this Agreement
required to be performed or complied with by it prior to or at the Closing.
     (iii) No action, suit or other proceeding shall be pending or threatened
before any Governmental Body seeking or threatening to restrain or prohibit the
consummation of the Transaction contemplated by this Agreement, or seeking to
obtain damages in respect thereof, or involving a claim that consummation
thereof would result in a violation of any Law and no Order of any Governmental
Body shall have been entered challenging the legality, validity or propriety of
this Agreement or the transactions contemplated hereby, or prohibiting,
restraining or otherwise preventing the consummation of the transactions
contemplated hereby.
     (iv) PAS shall have received all of the deliveries set forth in Section
3.2(b) and Section 3.2(c) above.
     (v) PAS and the Company shall have satisfactorily resolved (A) the
structure for the transfer of the assets and businesses owned by the PAS
Entities in accordance with Section 6.7 and (B) the issue, in accordance with
Section 6.9, regarding the outstanding intercompany loans between any PAS
Entities or owed by any PAS Entities to any Affiliate.
          (b) Company’s Conditions to Closing. Company’s obligation to close the
Transaction and to take the other actions required to be taken by it at the
closing is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by Company, in whole or in
part):
     (i) All of PAS’ representations and warranties in this Agreement
(considered collectively), and each of the representations and warranties
(considered individually), must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

5



--------------------------------------------------------------------------------



 



(ii) PAS shall have performed and complied with all of the covenants,
agreements, obligations and restrictions pursuant to this Agreement required to
be performed or complied with by it prior to or at the Closing.
     (iii) No action, suit or other proceeding shall be pending or threatened
before any Governmental Body seeking or threatening to restrain or prohibit the
consummation of the Transaction contemplated by this Agreement, or seeking to
obtain damages in respect thereof, or involving a claim that consummation
thereof would result in a violation of any Law and no Order of any Governmental
Body shall have been entered challenging the legality, validity or propriety of
this Agreement or the transactions contemplated hereby, or prohibiting,
restraining or otherwise preventing the consummation of the transactions
contemplated hereby.
     (iv) Company shall have received all of the deliveries set forth in
Section 3.2(a) and Section 3.2(c) above.
     (v) PAS and the Company shall have satisfactorily resolved (A) the
structure for the transfer of the assets and businesses owned by the PAS
Entities in accordance with Section 6.7 and (B) the issue, in accordance with
Section 6.9, regarding the outstanding intercompany loans between any PAS
Entities or owed by any PAS Entities to any Affiliate.
     3.4 Termination of Agreement.
          (a) The Transaction may be terminated at any time prior to Closing:
     (i) By the mutual written consent of PAS and the Company;
     (ii) By PAS or by the Company upon written notice to the other Party, if
any Governmental Body shall have issued an order, decree or ruling or taken any
other action (which order, decree, ruling or other action the Parties shall use
their reasonable best endeavours to lift) which restrains, enjoins or otherwise
prohibits the Transaction and such order, decree, ruling or other action shall
have become final and non-appealable; or
     (iii) By the non-breaching Party upon written notice to the other Party, in
the event the other Party is in breach of any material covenant, representation
or warranty in this Agreement and such breach has not been cured within 60 days
of being provided written notice thereof by the non-breaching Party.
          (b) In the event of the termination of this Agreement by any Party
prior to the Closing Date, written notice thereof shall forthwith be given to
the other Party specifying the provision hereof pursuant to which such
termination is made.

6



--------------------------------------------------------------------------------



 



          (c) Each Party’s right of termination under Section 3.4(a) is in
addition to any other rights it may have under this Agreement or otherwise,
including the equitable remedy of specific performance, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 3.4(a), all further obligations of the Parties
under this Agreement will terminate, except that the obligations in Sections 9.2
(Expenses), 9.4 (Governing Law), 9.5 (Arbitration), 9.6 (Notices), 9.10
(Consequential Damages), 9.12 (Third Party Rights), and 9.13 (Headings) will
survive; provided, however, that if this Agreement is terminated pursuant to
Section 3.4(a)(iii) by a Party because of the breach of the Agreement by the
other Party, the terminating Party’s right to pursue all legal remedies will
survive such termination unimpaired.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PAS
          PAS hereby represents and warrants to the Company that:
     4.1 Organization and Good Standing. Each PAS Entity is a corporation or
limited liability company, as the case may be, validly existing and in good
standing under the Laws of the jurisdiction of its organization and has all
requisite corporate power and authority to conduct its business as now
conducted. Each PAS Entity is duly qualified or authorized to do business as a
foreign corporation or limited liability company, as the case may be, and is in
good standing under the Laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization.
     4.2 Authorization of Agreement. PAS has all requisite power and authority
to execute, deliver and perform this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by PAS in connection with the consummation of the transactions
contemplated by this Agreement (together with this Agreement, the “PAS
Documents”), and to consummate the transactions contemplated by the PAS
Documents. The execution, delivery and performance of the PAS Documents and the
consummation of the transactions contemplated thereby have been duly authorized
by all requisite action on the part of PAS. This Agreement has been, and each of
the other PAS Documents will be at or prior to the Closing, duly and validly
executed and delivered by PAS. Assuming the due authorization, execution and
delivery by the other parties hereto and thereto, this Agreement constitutes,
and each other PAS Document when so executed and delivered will constitute, the
legal, valid and binding obligation of PAS, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity.
     4.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 4.3(a) or as would not reasonably
be expected to result in a Material Adverse Effect, none of the execution and
delivery by PAS of the PAS Documents, the consummation of the transactions
contemplated thereby, or compliance by

7



--------------------------------------------------------------------------------



 



PAS therewith, does or will conflict with or result in a breach of any of the
provisions of, contravene, result in any violation of, loss of rights or default
under, constitute an event creating rights of, or result in, acceleration,
termination, repayment or cancellation of or under, entitle any party to receive
any payment or benefit pursuant to, or result in the creation of any Lien upon
any of the properties or assets of any of the PAS Entities or of PAS under,
(i) any provision of the Organizational Documents of any of the PAS Entities or
PAS, (ii) any Law applicable to any of the PAS Entities or PAS or any of their
respective properties or (iii) any distribution, franchise or bottling agreement
or Permit by which any of the PAS Entities or PAS is bound or affected. Each PAS
Entity has made available to the Company complete and correct copies of its
Organizational Documents, as in effect on the date hereof, and no such PAS
Entity is in violation of any of the provisions of such documents except for
such violations as would not reasonably be expected to result in a Material
Adverse Effect.
          (b) Except as set forth on Schedule 4.3(b), no waiver, Order or Permit
of, or declaration or filing with, or notification to, any Governmental Body is
required on the part of PAS or any PAS Entity in connection with the execution
and delivery of the PAS Documents or the compliance by PAS or any PAS Entity
with any of the provisions thereof, or the consummation of the transactions
contemplated thereby, except for any requirement which, if not satisfied, would
not have a Material Adverse Effect.
     4.4 Capitalization; Title to Company Acquired Shares.
          (a) Schedule 4.4(a) accurately and completely discloses (as of the
Closing Date) (i) the number of shares and classes of Equity Interests of each
PAS Entity authorized and/or outstanding and (ii) with respect to each PAS
Entity, the ownership thereof. All such Equity Interests are validly issued and
existing, fully paid and non-assessable. All of the issued and outstanding
Equity Interests of each PAS Entity are owned directly or indirectly by PAS as
set forth on Schedule 4.4(a), free and clear of all Liens. All of the issued and
outstanding equity interests of each PAS Entity (x) were offered, sold, issued
and delivered in compliance with applicable federal and state securities Laws
and (y) are not subject to, and were not issued in violation of, any preemptive
rights or any other third party rights created by statute, the articles of
incorporation and bylaws of such PAS Entity, or any agreement to which such PAS
Entity is a party or by which such PAS Entity is bound. No shares of authorized
capital stock or other equity interests of any PAS Entity are held in treasury
or reserved for any purpose. Except for the issued and outstanding Company
Acquired Shares, there are, and, as of the Closing Date there will be, no other
Equity Interests or other securities of any PAS Entity outstanding.
          (b) There are no subscriptions, options, warrants, conversion rights,
stock appreciation rights, phantom stock rights or other similar rights,
agreements or commitments of any kind with respect to any shares of capital
stock or any other Equity Interests of any PAS Entity, and there are no rights,
agreements or commitments obligating any PAS Entity to issue or sell, or to
cause to be issued or sold, or to repurchase, redeem, exchange, transfer,
register or otherwise acquire or dispose of, any shares of its capital stock or
any other Equity Interests or any securities convertible into or exchangeable
for, or any options, warrants, conversion rights, stock appreciation rights,
phantom stock rights or other similar rights relating to, any shares of capital
stock or any other Equity Interests of such PAS Entity. There are no agreements
or other

8



--------------------------------------------------------------------------------



 



obligations (contingent or otherwise) that may impair or prohibit any PAS
Entity’s ability to do any of the foregoing.
          (c) After the transfer of the Company Acquired Shares to the Company,
the Company will own 100% of the Equity Interests in the PAS Entities free and
clear of all Liens.
     4.5 Subsidiaries. None of the PAS Entities has any Subsidiaries.
     4.6 Financial Statements.
          (a) No PAS Entity has any audited balance sheet or related audited
statements of income and cash flow for the fiscal years of 2008, 2007 and 2006.
PAS has delivered to the Company true, correct and complete copies of: (i) the
balance sheets of each PAS Entity for each of the fiscal years of 2008, 2007 and
2006 and the related statements of income and of cash flows of each such PAS
Entity, (the “PAS Annual Financial Statements”); and (ii) the unaudited balance
sheet of each PAS Entity dated April 4, 2009 and the related statements of
income and of cash flow of each such PAS Entity for the period then ended (the
“PAS Interim Financial Statements,” collectively with the PAS Annual Financial
Statements, the “PAS Financial Statements”).
          (b) The PAS Financial Statements are based upon the information
contained in the books and records of each PAS Entity and fairly present, in all
material respects, the financial position of each such PAS Entity as of the
dates thereof and results of operations and cash flows for the periods referred
to therein. Except for the absence of notes thereto and subject to normal
year-end audit adjustments and normal year-end accruals that will not be
material in amount or effect, each of the PAS Financial Statements has been
prepared in accordance with GAAP, consistently applied in accordance with each
PAS Entity’s historical practices insofar as such practices are consistent with
GAAP.
          (c) All accounts, books and ledgers related to the business of each
PAS Entity, are complete in all material respects, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein.
          (d) The accounts receivable and other receivables reflected on the
balance sheet in the PAS Interim Financial Statements (the “PAS Reference
Balance Sheet”), and those arising in the Ordinary Course of Business after the
date thereof, are (i) valid receivables that have arisen from bona fide
transactions in the Ordinary Course of Business, (ii) to PAS’ Knowledge, are not
subject to valid counterclaims or setoffs and (iii) to PAS’ Knowledge, except as
and to the extent of the bad debt reserve reflected on the PAS Reference Balance
Sheet, collectible in accordance with their terms.
          (e) Each asset included in the PAS Reference Balance Sheet is
(i) legally and beneficially owned solely by such PAS Entity and will be, on the
Closing Date, free from any Lien, other than Permitted Liens, and (ii) where
capable of possession, in the possession of such PAS Entity. The PAS Material
Contracts, together with the assets that such PAS Entity owns at the Closing,
are sufficient to operate the business of such PAS Entity in the same manner as
it was operated before the Closing.

9



--------------------------------------------------------------------------------



 



          (f) Each PAS Entity has a Normalized Level of Working Capital as of
the date of this Agreement and will have a Normalized Level of Working Capital
on the Closing Date.
     4.7 No Undisclosed Liabilities. Except as set forth on Schedule 4.7 and
except to the extent reflected or provided for in the PAS Reference Balance
Sheet, during the period beginning on April 5, 2009 and ending on the date
hereof, to PAS’ Knowledge, no PAS Entity has any Liabilities, whether due or to
become due, and regardless of when asserted, and to PAS’ Knowledge there is no
existing condition, situation or set of circumstances which is reasonably
expected to result in such an obligation or Liability that would cause a
Material Adverse Effect, other than: (i) Liabilities incurred in the Ordinary
Course of Business after the date of the PAS Reference Balance Sheet (the “PAS
Reference Balance Sheet Date”), (ii) Liabilities incurred in connection with the
transactions contemplated hereby, (iii) Liabilities that do not require
disclosure on financial statements under GAAP. Except as set forth on
Schedule 4.7, no PAS Entity has any outstanding Indebtedness and there exists no
Indebtedness between any PAS Entity and PAS.
     4.8 Absence of Certain Developments. Except as contemplated by this
Agreement or as set forth on Schedule 4.8, since the PAS Reference Balance Sheet
Date and through the date hereof: (i) each PAS Entity has conducted its
businesses only in the Ordinary Course of Business and (ii) no event has
occurred or fact or circumstance has arisen that, individually or taken together
with all other events, facts, and circumstances has had, or is reasonably
expected to have, a Material Adverse Effect.
     4.9 Taxes. PAS has made available to the Company prior to the date of this
Agreement in the PAS Data Room copies of the Tax Returns or relevant portions
thereof (including pro forma, entity specific United States Tax Returns) related
to income taxes filed by or to be filed on behalf of each PAS Entity within the
past six (6) years (collectively, the “PAS Delivered Tax Returns”). Except as
set forth on Schedule 4.9:
     (i) each PAS Entity, and any Person, to PAS’ Knowledge, to whose
liabilities each such PAS Entity has succeeded, has filed or will file in a
timely manner all Tax Returns required to have been filed on or before the
Closing Date by or for it, and all information set forth in such Tax Returns is
correct and complete in all material respects;
     (ii) each PAS Entity, and any Person, to PAS’ Knowledge, to whose
liabilities each such PAS Entity has succeeded has timely paid all material
Taxes due and payable by it;
     (iii) there are no unpaid material Taxes due and payable by any PAS Entity
or by any other Person that are or could become a lien on any asset of, or
otherwise adversely affect the business or any properties or financial condition
of any such PAS Entity;
     (iv) each PAS Entity and any Person to whose liabilities each such PAS
Entity has succeeded is in material compliance with, and each PAS

10



--------------------------------------------------------------------------------



 



Entity’s records contain all material information and documents necessary to
comply with, all applicable Tax information reporting and Tax withholding
requirements;
     (v) each PAS Entity has collected or withheld all material amounts required
to be collected or withheld by it for any Taxes, and all such amounts have been
paid to the appropriate governmental agencies or set aside in appropriate
accounts for future payment when due;
     (vi) the balance sheets included in the PAS Financial Statements fully and
properly reflect, in accordance with GAAP, as of their dates, the accrued
liabilities of each PAS Entity for all Taxes;
     (vii) for all periods after the dates of the balance sheets included in the
PAS Financial Statements, the books and records properly reflect, in accordance
with GAAP, as of their dates, the accrued liabilities of each PAS Entity for all
Taxes;
     (viii) no PAS Entity has granted (or is subject to) any outstanding
agreement or waiver currently in effect extending the period of limitations for
the assessment or collection of any Tax and no unpaid Tax deficiency has been
asserted against or with respect to such PAS Entity (insofar as it may be liable
therefor) any Person to whose liabilities any such PAS Entity has succeeded;
     (ix) there is no actual or pending examination, administrative or judicial
proceeding, or deficiency or refund litigation or, to the Knowledge of PAS, any
action threatened against, or with respect to, any PAS Entity with respect to
any Taxes of any PAS Entity or for which any such PAS Entity may be liable;
     (x) there are no unpaid Taxes payable by any PAS Entity or by any other
Person that (i) are or could become a Lien on any asset of any such PAS Entity,
(ii) could be reasonably expected to have a Material Adverse Effect or (iii)
could result in any liability to the Company or any PAS Entity;
     (xi) each PAS Entity has provided the Company with true and correct copies
of all material correspondence between it and any taxing authority within each
of the last six (6) years from the date hereof;
     (xii) no PAS Entity is a party to, or obligated under, any Tax sharing, Tax
allocation, or Tax indemnity or other similar agreement. No PAS Entity has in
place any power of attorney with respect to Taxes that would be binding on the
Company;
     (xiii) PAS has furnished or made available to the Company complete and
accurate copies of all PAS Delivered Tax Returns;

11



--------------------------------------------------------------------------------



 



     (xiv) no PAS Entity has received a Tax ruling or entered into a closing or
similar agreement with any taxing authority that would likely affect its Tax
liabilities in a material manner after the Closing Date;
     (xv) [Intentionally Omitted];
     (xvi) no PAS Entity has settled any Tax dispute in a manner that would
aversely affect the Company in a material manner for any post-closing tax
period;
     (xvii) all Tax positive balances included by or reflected in any Tax Return
filed by or on behalf of any PAS Entity (i) that have been (1) used as a Tax
credit in Tax Returns corresponding to subsequent periods, (2) subject to setoff
or refunded by the Tax authorities, or (ii) that have not yet been subject to
setoff or refunded by the Tax authorities, have been provided for in the books
and records and have been determined in the manner prescribed by law;
     (xviii) to PAS’ Knowledge, any proceedings for the refund or setoff of any
Taxes paid in excess or not owed (“pago de lo no debido”) have been based on
true facts and are duly justified under the law;
     (xix) [Intentionally Omitted];
     (xx) to the extent that certain non-income Tax benefits such as a Tax
amnesty or other benefits result from geographical investments, the existence of
specific lines of business or other factors relating to the operations of the
business, neither any PAS Entity or any Affiliate of any PAS Entity, has taken
or failed to take any action or made any omissions that would materially affect
the continuance of such benefit after the Closing Date;
     (xxi) no claim that any PAS Entity or any Affiliate of any PAS Entity, as
the case may be, is or may be subject to taxation by that jurisdiction has ever
been made by a Tax authority in a jurisdiction where neither such PAS Entity nor
any Affiliate of any such PAS Entity files Tax Returns;
     (xxii) during the past six (6) years, each PAS Entity and, to PAS’
knowledge, any Person to whose liabilities each such PAS Entity has succeeded
has fully and timely complied with all other formal obligations set forth in any
applicable Law and not included in any other subsection of this Section 4.9,
including but not limited to the obligation to issue invoices in accordance to
the pertinent Laws and the obligation to maintain and keep available to the Tax
authorities all books, records and information in the manner and for the time
prescribed by Law; and
     (xxiii) none of the PAS Entities (i) is or has been at any time a member of
any affiliated, consolidated, combined or unitary group for income Tax purposes
or (ii) has any liability for the income Taxes of any Person

12



--------------------------------------------------------------------------------



 



under Section 1.1502-6 of the Treasury Regulations, or any similar provision of
state, local or foreign Law.
     4.10 Property.
          (a) Schedule 4.10(a) sets forth a complete and correct list, as of the
date hereof, of all real property leased by each of the PAS Entities, including
the names of each of the parties to such lease and the address of the applicable
property (collectively, the “PAS Leased Real Property”).
     (i) True, complete and correct copies of all documents purporting to convey
an interest in real property to any PAS Entity, including leases, agreements,
subleases, amendments and any guaranties, modifications and addendums thereto
(each a “PAS Lease” and collectively, the “PAS Leases”) have been delivered to
the Company. All material documentation and correspondence between any PAS
Entity and landlords to the PAS Leases relating to the PAS Leased Real Property
has also been delivered.
     (ii) Each PAS Lease is in full force and effect and constitutes a legal,
valid and binding obligation of, and is legally enforceable against, the
respective parties thereto. None of the PAS Leases have been modified in any
respect, except to the extent that the copies delivered to the Company disclose
such modifications.
     (iii) PAS is not in default, and to PAS’ Knowledge no other party to any
PAS Lease is in default, under any PAS Lease, and there has not occurred any
event which (whether with or without notice, lapse of time or the happening or
occurrence of any other event) would constitute a default by PAS.
     (iv) No consent is required by any party under any PAS Lease as a result of
the execution of the PAS Documents or the consummation of the transactions
contemplated thereby.
     (v) No PAS Lease is subject to any prime, ground or master lease, mortgage,
deed of trust or other Lien or interest which would entitle the interest holder
to interfere with or disturb any PAS Entity’s rights under the PAS Leases while
such any such PAS Entity is not in default under the PAS Lease.
          (b) Schedule 4.10(b) sets forth all real property owned by each of the
PAS Entities and is referred to as the “PAS Owned Real Property.” No Person
other than each such PAS Entity has any ownership right in the PAS Owned Real
Property, or the right to purchase any portion of the PAS Owned Real Property.
PAS has delivered to the Company true, complete and correct copies of the
surveys, plans, correspondence, environmental reports, zoning information or
letters and other documents with respect to the PAS Owned Real Property.

13



--------------------------------------------------------------------------------



 



     4.11 Property Representations and Warranties.
          (a) Each PAS Entity is vested with good, marketable fee simple title
to such PAS Entity’s PAS Owned Real Property, free and clear of all Liens.
          (b) None of the PAS Entities has received any violations of any
governmental regulations, nor any notice of any default or event that with
notice or lapse of time, or both, would constitute a default by any PAS Entity,
with respect to any PAS Owned Real Property or PAS Leased Real Property.
          (c) All real estate Taxes or assessments applicable to the PAS Owned
Real Property or the PAS Leased Real Property which are due and payable have
been paid.
          (d) To PAS’ Knowledge, all of the buildings, fixtures, leasehold
improvements, computers, equipment and other tangible and intangible assets
necessary for the conduct of the business of each PAS Entity as now conducted
and presently proposed to be conducted are in good condition and repair,
ordinary wear and tear excepted, and are usable in the Ordinary Course of
Business. To PAS’ Knowledge, there are no defects in such assets or other
conditions relating thereto which materially adversely affect the operation or
value of such assets. Each PAS Entity has valid title to all material personal
property owned by it for its own benefit, and valid leasehold interests in all
real and material personal property leased by it, in each case free and clear of
all Liens, except Permitted Liens. Schedule 4.11(d) sets forth all leases of
personal property held by each PAS Entity involving annual payments in excess of
$100,000. None of the PAS Entities has received any notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
any PAS Entity, with respect to any of such PAS Entity’s owned or leased
personal property.
          (e) No PAS Entity has leased or sublet, as lessor, sublessor, licensor
or the like, any of the PAS Owned Real Property or PAS Leased Real Property.
          (f) There does not exist any pending or threatened condemnation or
eminent domain proceedings, lawsuits or administrative actions that affect the
PAS Owned Real Property or the PAS Leased Real Property, and no PAS Entity has
received any written notice of the intention of any Governmental Body or other
Person to take or use any PAS Owned Real Property or PAS Leased Real Property.
          (g) All improvements made by any PAS Entity on the PAS Owned Real
Property or PAS Leased Real Property have received all the Permits required in
connection with the ownership or operation thereof, and all such improvements
have been operated and maintained in compliance with all applicable Laws,
except, in each case, where this lack of Permit or noncompliance could not
reasonably be expected to have a Material Adverse Effect on the assets, business
or operations of any PAS Entity.
          (h) Each PAS Entity has adequate rights of ingress and egress with
respect to the PAS Owned Real Property or PAS Leased Real Property and the
improvements thereon pursuant to public streets and roads or by good, marketable
and insurable appurtenant easements. Each PAS Entity has adequate access to all
utilities, including electricity, sanitary and storm

14



--------------------------------------------------------------------------------



 



sewer, potable water, natural gas and other utilities, used in the operation of
the business at that location.
          (i) The zoning for the PAS Owned Real Property and the PAS Leased Real
Property permits the presently existing improvements and the continuation for
the business presently being conducted thereon as a conforming use. Neither the
PAS Owned Real Property, the PAS Leased Real Property or improvements thereon,
nor the condition or use thereof, contravenes or violates any building, zoning,
fire safety, seismic, design, conservation, parking, architectural barriers to
the handicapped (including, but not limited to, the Americans with Disabilities
Act of 1990), occupational safety and health or other applicable Law, or any
restrictive covenant (whether or not permitted on the basis of prior
nonconforming use, waiver or variance).
          (j) To PAS’ Knowledge, there are no improvements made or contemplated
to be made by any public or private authority, the costs of which are to be
assessed as special Taxes or charges against the PAS Owned Real Property or the
PAS Leased Real Property. There are no present assessments against the PAS Owned
Real Property or the PAS Leased Real Property. No material expenditures are
required to bring the PAS Owned Real Property and the PAS Leased Real Property
or any tangible assets thereon into compliance with any applicable
non-governmental aesthetic standards.
          (k) None of the PAS Entities owes any brokerage commission with
respect to any PAS Owned Real Property or PAS Leased Real Property.
          (l) The PAS Owned Real Property and PAS Leased Real Property
constitute all of the real property utilized by any PAS Entity in, and as is
necessary for, the operation of its business as conducted prior to the date of
this Agreement and the Closing.
          (m) All personal property Taxes or assessments applicable to each PAS
PR Entity which are due and payable have been paid.
     4.12 Intellectual Property.
          (a) Set forth on Schedule 4.12(a) is a list of all material trademarks
that are owned by each PAS Entity (the “PAS Owned Trademarks”) and material to
the business of each such PAS Entity. The PAS Entities own all right, title and
interest in and to the PAS Owned Trademarks, free and clear of all Liens, and no
other Person has any rights to any of the PAS Owned Trademarks (except pursuant
to licenses identified in Schedule 4.12(c)), and, to PAS’ Knowledge, no other
Person is infringing, violating or misappropriating any of the PAS Owned
Trademarks. Except as set forth on Schedule 4.12(a), each PAS Entity has
maintained in full force and effect all applications and registrations and
grants identified in Schedule 4.12(a) in and to PAS Owned Trademarks and no such
applications, registrations and grants have expired or been cancelled or
abandoned.
          (b) No PAS Entity has engaged in any conduct or activity which
constitutes unfair competition or which infringes or violates, or constitutes a
misappropriation or wrongful disclosure of any Intellectual Property rights of
any Person.

15



--------------------------------------------------------------------------------



 



          (c) Set forth on Schedule 4.12(c) is a list of all trademarks that are
licensed between each PAS Entity and any other Person.
          (d) Except as set forth on Schedule 4.12(d), each PAS Entity (i) in
the conduct of its business, is not the subject of any allegations, challenges,
assertions, or suggestions of any charge, complaint, claim, demand or notice
that such PAS Entity has infringed, misappropriated, or acted in conflict with
any Intellectual Property owned by any Person, that such PAS Entity has engaged
in any acts of unfair competition or other legal wrong against any Person or
that the PAS Owned Trademarks are invalid, unenforceable or otherwise defective,
inoperable, unregisterable, unpatentable or ineffective; (ii) has not received
any notice of any default under any trademark license to which such PAS Entity
is a party; and (iii) has not received any notice of any patents, trademarks or
copyrights or other Intellectual Property of any third party or received any
offers to take a license therefor.
          (e) None of the PAS Entities is or will as a result of the execution
and delivery of the PAS Documents, or the performance of its obligations
thereunder, be in breach of any license, sublicense or other agreement, or
Intellectual Property rights of any Person.
          (f) No shareholder or former shareholder, partner, director, officer
or employee of any PAS Entity (or any predecessor in interest) has or will have,
after giving effect to the transactions contemplated by the PAS Documents, any
legal or equitable right, title, or interest in or to, or any right to use,
directly or indirectly, in whole or in part, any PAS Owned Trademarks.
          (g) Each PAS Entity has taken reasonable measures to protect the
proprietary, trade secret and/or confidential nature of each item of PAS Owned
Trademarks and to maintain in confidence all proprietary, trade secret and/or
confidential information that it owns or uses (or has owned or used).
     4.13 Contracts and Agreements.
          (a) PAS has made available to the Company prior to the date of this
Agreement in the PAS Data Room copies of the following Contracts to which any
PAS Entity is a party (collectively, the “PAS Material Contracts”) and they are
complete and accurate in all material respects:
     (i) each Contract that involves performance of services or delivery of
goods or materials by any PAS Entity of an amount or value in excess of
$100,000;
     (ii) each Contract that involves performance of services or delivery of
goods or materials to any PAS Entity of an amount or value in excess of
$100,000;
     (iii) each Contract that was not entered into in the Ordinary Course of
Business;

16



--------------------------------------------------------------------------------



 



     (iv) each PAS Lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property;
     (v) each Flavor Asset;
     (vi) each collective bargaining agreement and other Contract to or with any
labor union or other employee representative of a group of employees;
     (vii) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or Liabilities by any PAS Entity
with any other Person;
     (viii) each Contract containing covenants that in any way purport to
restrict the business activity of any PAS Entity or limit the freedom of such
PAS Entity to engage in any line of business or to compete with any Person;
     (ix) each Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods;
     (x) each power of attorney that is currently effective and outstanding;
     (xi) each Contract for capital expenditures in excess of $250,000;
     (xii) each written warranty, guaranty, and or other similar undertaking
with respect to contractual performance extended by any PAS Entity other than in
the Ordinary Course of Business;
     (xiii) each Contract with any Affiliate of such PAS Entity;
     (xiv) each outstanding Contract relating to the acquisition by any PAS
Entity of any operating business or capital stock of any other Person, or by any
other Person of any operating business or capital stock of any PAS Entity;
     (xv) each Contract for which any PAS Entity has, or is required to provide,
a performance or similar bond;
     (xvi) each Contract that contains a change in control or other similar
provision; and
     (xvii) each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.

17



--------------------------------------------------------------------------------



 



          (b) No PAS Entity and, to PAS’ Knowledge, no officer, director, agent,
employee, consultant, or contractor of any PAS Entity, is bound by any PAS
Material Contract that purports to limit the ability of such officer, director,
agent, employee, consultant, or contractor to engage in the business currently
being conducted by the PAS Entities.
          (c) Each PAS Material Contract is in full force and effect and is
valid and enforceable in accordance with its terms.
          (d) Except as set forth in Schedule 4.13(d):
     (i) each PAS Entity is in full compliance with all applicable terms and
requirements of each PAS Material Contract;
     (ii) to the Knowledge of PAS, each other Person that has or had any
obligation or liability under any PAS Material Contract is, and at all times has
been, in full compliance with all applicable terms and requirements of such PAS
Material Contract;
     (iii) to the Knowledge of PAS, no event has occurred or circumstance exists
that (with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any PAS Entity or any other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, any PAS
Material Contract; and
     (iv) no PAS Entity has given or received from any other Person, at any
time, any notice or other communication (whether oral or written) regarding any
actual, alleged, possible, or potential violation or breach of, or default
under, any PAS Material Contract.
          (e) There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to any
PAS Entity under current or completed PAS Material Contracts with any Person and
no such Person has made written demand for such renegotiation.
          (f) The PAS Material Contracts relating to the sale, design,
manufacture, or provision of products or services by any PAS Entity have been
entered into in the Ordinary Course of Business and have been entered into
without the commission of any act alone or in concert with any other Person, or
any consideration having been paid or promised, that is or would be in violation
of any applicable Law.
     4.14 [Intentionally Omitted].
     4.15 Labor.
          (a) Each PAS Entity is operating in material compliance with all
applicable Laws in relation to labor matters, employment terms and conditions,
salaries and working hours in respect of its respective employees. The pension
obligations and severance and other labor

18



--------------------------------------------------------------------------------



 



obligations of each PAS Entity are correctly estimated under current Laws as of
the dates so estimated, as well as the collective bargaining agreements, if any,
and such estimates have been certified for statutory purposes (if required to be
so certified by applicable Law), by the auditors and/or actuaries of each such
PAS Entity, as applicable. Additionally, (i) each of the current and/or former
employees, managers, directors and advisors of each PAS Entity have no rights
under any circumstance to any inventions, improvements, discoveries or any other
information, or to any remuneration for any inventions, improvements,
discoveries or information, other than as shown in Schedule 4.15(a); (ii) set
forth on Schedule 4.15(a)(ii) is a list of all collective bargaining agreements
entered into by any PAS Entity; (iii) each PAS Entity is up to date with the
payment of its obligations with respect to social security, pensions and other
employee benefits or payments required under applicable Law; (iv) there are no
outstanding claims against any PAS Entity and there are no facts or
circumstances known to the Knowledge of PAS that may reasonably result in a
labor dispute or claim against any PAS Entity in excess of US$50,000, except for
what is included in Schedule 4.15(a)(iv); (v) except as set forth on
Schedule 4.15(a)(v), there are no persons working for any PAS Entity under
temporary agreements or under contracts with temporary services agencies or
similar entities, which have been rendering services to any such PAS Entity for
more than one (1) year (continuously or otherwise) prior to the date hereof;
(vi) each PAS Entity is in material compliance in a general manner with all
applicable Laws and regulations relating to labor matters.
          (b) PAS has made available to the Company prior to the date of this
Agreement in the PAS Data Room copies of each “employee benefit plan”, and each
bonus, incentive or deferred compensation, stock option or other equity-based
award, retention, change in control, severance, employment or other employee or
retiree compensation, fringe benefit or benefit plan, program, agreement, policy
or arrangement that is maintained or participated in by any PAS Entity or to
which such PAS Entity contributes or is obligated to contribute (collectively,
the “PAS Plans”) and such PAS Plans are complete and accurate in all material
respects. PAS has made available to the Company true and complete copies of all
PAS Plans in which one or more current or former employees or directors of a PAS
Entity is eligible to participate or entitled to benefits (or, in the case of
PAS Plans not reduced to writing, a written description of the terms thereof)
and, as applicable, all related trusts or other funding agreements, all
amendments to such PAS Plans. The PAS Plans have been operated in compliance
with applicable Law and pursuant to the terms of the PAS Plans.
          (c) Except as set forth on Schedule 4.15(c), neither the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby will (either alone or in conjunction with any other event) (i) result in,
cause the accelerated vesting, funding or delivery of, or increase the amount or
value of, any payment or benefit to any employee, officer, consultant or
director of any PAS Entity, (ii) result in the forgiveness of Indebtedness,
(iii) limit the right of any PAS Entity to amend, merge, terminate or receive a
reversion of assets from any PAS Plan, (iv) result in any severance or departure
payment. As of the PAS Balance Sheet Reference Date, except as reserved for and
described in the PAS Financial Statements, there are no underfunded obligations
under any of the PAS Plans.
          (d) As of the date hereof, to the Knowledge of PAS, no officer or PAS
Employee at the level of manager or higher, and no group of three or more PAS
Employees in a

19



--------------------------------------------------------------------------------



 



single department of any PAS Entity has, as of the date hereof, disclosed any
plans to terminate his, her or their employment or relationship with such PAS
Entity.
          (e) no PAS Entity has received written notice of any charge or
complaint pending before any Governmental Body alleging unlawful discrimination
or retaliation in employment practices, or alleging any unfair labor practice,
or alleging non-compliance with any applicable Law, by any such PAS Entity, nor,
to the Knowledge of PAS, has any such charge been threatened.
     4.16 [Intentionally Omitted].
     4.17 Litigation. Schedule 4.17 contains a reasonably complete and accurate
description of all Legal Proceedings pending or, to the Knowledge of PAS,
threatened against any of the PAS Entities, that individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
There is no Legal Proceeding pending or, to the Knowledge of PAS, threatened,
that questions the validity of this Agreement or of any action taken or to be
taken by any PAS Entity in connection with the PAS Documents, or the
transactions contemplated thereby. No PAS Entity is subject to any Order,
consent decree, conciliation agreement, settlement agreement, market conduct or
financial examination report, corrective action plan or other similar agreement
with any Governmental Body (including, without limitation, cease-and-desist or
other orders).
     4.18 Compliance with Laws; Permits.
          (a) All activities of each PAS Entity and its officers, directors,
agents and employees have been, and are currently being, conducted in compliance
in all material respects with all applicable Laws, Permits and governmental
requirements (including corrective action plans or requirements), Orders and
other similar items of any Governmental Body, except when noncompliance would
not reasonably be expected to result in a Material Adverse Effect. No
Governmental Body has instituted, implemented, taken or threatened to take, and
to the Knowledge of PAS, no Governmental Body intends to take, any action the
effect of which, individually or in the aggregate, is reasonably expected to
have a Material Adverse Effect on any PAS Entity or the PAS Entities taken as a
whole.
          (b) PAS has made available to the Company prior to the date of this
Agreement in the PAS Data Room copies of all Permits necessary for the conduct
of the business and operations of each PAS Entity (including, but not limited
to, water Permits), or necessary to own, lease and operate its properties, which
have been duly obtained and are in full force and effect and are complete and
accurate in all material respects. Each PAS Entity has conducted its business in
material compliance with all terms and conditions of the Permits. There are no
proceedings pending or, to the Knowledge of PAS, threatened or intended that are
reasonably expected to result in the revocation, cancellation or suspension, or
any adverse modification, of any such Permit, and the execution and delivery of
the PAS Documents and the consummation of the transactions contemplated thereby
will not result in any such revocation, cancellation, suspension or
modification.

20



--------------------------------------------------------------------------------



 



          (c) PAS and each PAS Entity and their respective representatives,
agents or employees is, and has been for the past four years, in compliance in
all material respects with (i) all applicable Laws relating to anti-bribery,
money laundering, lawful political contributions or gifts, corrupt practices and
similar measures and (ii) all applicable laws relating to economic and trade
sanctions. Neither PAS nor any PAS Entity has received any written notifications
or claims alleging facts which are inconsistent with the representations in the
foregoing sentence. PAS and each PAS Entity and their respective
representatives, agents and employees are, and have been for the past four
years, in compliance in all material respects with (i) the Foreign Corrupt
Practices Act (15 U.S.C. ss.ss. 78dd 1, et seq) and the Organization for
Economic Cooperation and Development Convention Against Bribery of Foreign
Public Officials in International Business Transaction and legislation
implementing such Convention, and (ii) the Laws implemented by the Office of
Foreign Assets Controls of the United States Department of the Treasury.
          (d) Neither PAS nor any PAS Entity nor any of their respective
representatives, agents or employees, has corruptly or illegally offered or
given on behalf of either PAS or any PAS Entity, anything of value to: (i) any
government official or (ii) any other person while knowing, or having reason to
know, that all or a portion of such money or thing of value would be offered,
given or promised, directly or indirectly, to any government official for the
purpose of the following: (x) influencing any action or decision of such
government official, in his or her official capacity, including a decision to
fail to perform his or her official function; (y) inducing such government
official to use his or her influence with any Governmental Body to affect or
influence any act or decision of such Governmental Body to assist either PAS or
any PAS Entity in obtaining or retaining business or securing an improper
advantage for, or with, any Governmental Body; or (z) where such payment would
constitute a bribe, kickback or illegal or improper payment to assist either PAS
or any PAS Entity in obtaining or retaining business or securing an improper
advantage for, or with, or directing business to, any Person. There have been no
false or fictitious entries made in the books or records of PAS or any PAS
Entity relating to any illegal payment or secret or unrecorded fund and neither
PAS nor any PAS Entity has established or maintained a secret or unrecorded
fund.
     4.19 Environmental Matters. Except as set forth on Schedule 4.19:
          (a) Each PAS Entity has complied and is in compliance with, and the
PAS Owned Real Property (for purposes of this Section 4.19 only, the term “PAS
Owned Real Property” will also include any real property formerly owned by any
PAS Entity) and PAS Leased Real Property and all improvements thereon are in
compliance with, all Environmental Laws, except where any noncompliance would
not reasonably be expected to result in a Material Adverse Effect.
          (b) No PAS Entity has any existing, pre-existing or continuing
Liability under any Environmental Law, nor is any PAS Entity responsible for any
such Liability of any other Person under any Environmental Law, whether by
Contract, by operation of law or otherwise.
          (c) Each PAS Entity has been duly issued, and maintains all
Environmental Permits necessary to operate the business or assets of such PAS
Entity as currently operated. A true and complete list of all such Environmental
Permits, all of which are valid and in full force

21



--------------------------------------------------------------------------------



 



and effect, is set forth on Schedule 4.19(c). Each PAS Entity has timely filed
applications for all Environmental Permits. All of the Environmental Permits
listed on Schedule 4.19(c) will remain in full force and effect following
consummation of the transactions contemplated hereby, except as would not
reasonably be expected to result in a Material Adverse Effect.
          (d) Neither the PAS Owned Real Property nor PAS Leased Real Property
contains any underground improvements, including but not limited to treatment or
storage tanks, or underground piping associated with such tanks, used currently
or in the past for the management of Hazardous Materials, and no portion of the
PAS Owned Real Property or the PAS Leased Real Property is or has been used as a
dump or landfill or consists of or contains filled in land or wetlands. With
respect to any real property formerly owned, operated, or leased by any PAS
Entity, during the period of such ownership, operation or tenancy, no portion of
such property was used as a dump or landfill, and no PAS Entity is aware of any
such use at any time prior to its ownership, operation, or tenancy of such real
property. Neither PCBs, “toxic mold,” nor asbestos-containing materials are
present on or in the PAS Owned Real Property or PAS Leased Real Property or the
improvements thereon. There has been no Release of Hazardous Materials at, on,
under, or from the PAS Owned Real Property or the PAS Leased Real Property, nor
was there such a Release at any real property formerly owned, operated or leased
by any PAS Entity during the period of such ownership, operation, or tenancy,
such that such PAS Entity is or could be liable for Remediation with respect to
such Hazardous Materials.
          (e) Each PAS Entity has furnished to the Company copies of all
environmental assessments, reports, audits and other documents in its possession
or under its control that relate to the PAS Owned Real Property or the PAS
Leased Real Property, compliance with Environmental Laws, or any other real
property that such PAS Entity formerly owned, operated, or leased. Any
information that any PAS Entity has furnished to the Company concerning the
environmental conditions of the PAS Owned Real Property or the PAS Leased Real
Property, prior uses of the PAS Owned Real Property or the PAS Leased Real
Property, and the operations of such PAS Entity related to compliance with
Environmental Laws, is accurate and complete.
          (f) To PAS’ Knowledge, no PAS Owned Real Property or PAS Leased Real
Property, and no property to which Hazardous Materials originating on or from
such properties or the businesses or assets of any PAS Entity, has been sent for
treatment or disposal, is listed or proposed to be listed on any governmental
database or list of properties that may or do require Remediation under
Environmental Laws. No PAS Entity has arranged, by Contract or otherwise, for
the transportation, disposal or treatment of Hazardous Materials at any location
such that it is or could be liable for Remediation of such location pursuant to
Environmental Laws.
          (g) No Lien in favor of any Person relating to or in connection with
any Environmental Claim has been filed or has attached to the PAS Owned Real
Property or the PAS Leased Real Property.
          (h) No authorization, notification, recording, filing, consent,
waiting period, Remediation, or approval is required under any Environmental Law
in order to consummate the transactions contemplated hereby.

22



--------------------------------------------------------------------------------



 



     4.20 Insurance. PAS has made available to the Company prior to the date of
this Agreement in the PAS Data Room copies of all insurance policies and
fidelity bonds maintained on the date hereof by or for the benefit of any of the
PAS Entities and they are complete and accurate in all material respects. PAS
has made available to the Company complete and correct copies of all such
policies and bonds, together with all riders and amendments thereto as of the
date hereof. Such policies and bonds are in full force and effect, and all
premiums due thereon have been paid. All of such policies and bonds are, and all
similar insurance policies maintained by each of the PAS Entities in the past
five (5) years were, placed with financially sound and reputable insurers, and
are and were in amounts and had coverages that are and were reasonable and
customary for Persons engaged in businesses similar to that engaged in by each
of the PAS Entities. Each PAS Entity has complied in all material respects with
the terms and provisions of such policies and bonds and continues to be in
compliance therewith.
     4.21 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for PAS in connection with the transactions
contemplated by this Agreement who would be entitled to any fee or commission or
like payment in connection with this Transaction.
     4.22 Affiliate Transaction. PAS has made available to the Company prior to
the date of this Agreement in the PAS Data Room copies of all agreements,
arrangements or other commitments (including any intercompany loans or financial
arrangements) between PAS or any of its Affiliates, on the one hand, and any PAS
Entity, employee, officer, director or shareholder of any of the PAS Entities on
the other hand, other than compensation or benefit agreements, arrangements and
commitments in an amount not greater than $100,000, and they are complete and
accurate in all material respects.
     4.23 Prior Acquisitions. There are no pending, or to the Knowledge of PAS,
threatened, indemnification claims by or against PAS or any PAS Entity under any
agreement for the acquisition of any assets or business involving any PAS
Entity.
     4.24 Investigation by Company. Notwithstanding anything to the contrary in
this Agreement, (i) no investigation by the Company shall affect the
representations and warranties of PAS under this Agreement or contained in any
other writing to be furnished to the Company in connection with the transactions
contemplated hereby and (b) such representations and warranties shall not be
affected or deemed waived by reason of the fact that the Company knew or should
have known that any of the same is or might be inaccurate in any respect.
     4.25 Powers of Attorney. Schedule 4.25 sets forth the powers of attorney or
other authority by which a Person may enter into an agreement, arrangement,
obligation or other Contract on behalf of any of the PAS Entities.
     4.26 Disclosure. The representations and warranties contained in this
Article IV do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements and information
contained in this Article IV, in light of the circumstances in which they were
made, not misleading.

23



--------------------------------------------------------------------------------



 



     4.27 Tax Exemption of PAS-PR Plastics. PAS-PR Plastics is exempt from the
payment of taxes in the Commonwealth of Puerto Rico as per a valid tax exemption
decree that is currently in effect and will be in effect as of the Closing Date
(the “Tax Exemption Decree”). To PAS’ Knowledge, there are no circumstances that
could serve as grounds for the cancellation of the Tax Exemption Decree.
     4.28 Arms-Length Transactions by PAS PR Entities. With respect to each PAS
PR Entity, all transactions with affiliated entities have been carried out under
arms-length terms, conditions and circumstances, as per Section 1047 of the
Puerto Rico Tax Code.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to PAS that:
     5.1 Organization and Good Standing. The Company is a corporation validly
existing and in good standing under the Laws of the British Virgin Islands and
has all requisite corporate power and authority to conduct its business as now
conducted. The Company is duly qualified or authorized to do business as an
international business company and is in good standing under the Laws of the
British Virgin Islands. Each Subsidiary of the Company is a corporation or
limited liability company, as the case may be, validly existing and in good
standing under the Laws of the jurisdiction of its organization and has all
requisite corporate power and authority to conduct its business as now
conducted.
     5.2 Authorization of Agreement. The Company has all requisite power and
authority to execute, deliver and perform this Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
to be executed by the Company in connection with the consummation of the
transactions contemplated by this Agreement (together with this Agreement, the
“Company Documents”), and to consummate the transactions contemplated by the
Company Documents. The execution, delivery and performance of the Company
Documents and the consummation of the transactions contemplated thereby have
been duly authorized by all requisite action on the part of the Company. This
Agreement has been, and each of the other Company Documents will be at or prior
to the Closing, duly and validly executed and delivered by the Company. Assuming
the due authorization, execution and delivery by the other parties hereto and
thereto, this Agreement constitutes, and each other Company Document when so
executed and delivered will constitute, the legal, valid and binding obligation
of the Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity.
     5.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 5.3(a) or as would not reasonably
be expected to result in a Material Adverse Effect, none of the execution and
delivery by the Company of the Company Documents, the consummation of the
transactions contemplated thereby, or compliance by the Company therewith, does
or will conflict with or result in a breach

24



--------------------------------------------------------------------------------



 



of any of the provisions of, contravene, result in any violation of, loss of
rights or default under, constitute an event creating rights of, or result in,
acceleration, termination, repayment or cancellation of or under, entitle any
party to receive any payment or benefit pursuant to, or result in the creation
of any Lien upon any of the properties or assets of the Company under, (i) any
provision of the Organizational Documents of the Company, (ii) any Law
applicable to the Company or its Subsidiaries or any of their respective
properties or (iii) any distribution, franchise or bottling agreement or Permit
by which the Company is bound or affected. The Company has made available to PAS
complete and correct copies of its Organizational Documents, as in effect on the
date hereof, and is not in violation of any of the provisions of such documents,
except for such violations as would not reasonably be expected to result in a
Material Adverse Effect.
          (b) Except as set forth on Schedule 5.3(b), no waiver, Order or Permit
of, or declaration or filing with, or notification to, any Governmental Body is
required on the part of the Company or any of its Subsidiaries in connection
with the execution and delivery of the Company Documents or the compliance by
the Company with any of the provisions thereof, or the consummation of the
transactions contemplated thereby.
     5.4 Capitalization; Title to PAS Acquired Shares.
          (a) Schedule 5.4(a) accurately and completely discloses (as of the
Closing Date) (i) the number of shares and classes of Equity Interests of the
Company authorized and/or outstanding and (ii) with respect to the Company, the
ownership thereof. All such Equity Interests are validly issued and existing,
fully paid and non-assessable. All of the issued and outstanding Equity
Interests of the Company are owned as set forth on Schedule 5.4(a), free and
clear of all Liens. All of the issued and outstanding equity interests of the
Company (x) were offered, sold, issued and delivered in compliance with
applicable securities Laws and (y) are not subject to, and were not issued in
violation of, any preemptive rights or any other third party rights created by
statute, the Organizational Documents of the Company, or any agreement to which
the Company is a party or by which the Company is bound. No shares of authorized
capital stock or other equity interests of the Company are held in treasury or
reserved for any purpose.
          (b) There are no subscriptions, options, warrants, conversion rights,
stock appreciation rights, phantom stock rights or other similar rights,
agreements or commitments of any kind with respect to any shares of capital
stock or any other Equity Interests of the Company, and there are no rights,
agreements or commitments obligating the Company to issue or sell, or to cause
to be issued or sold, or to repurchase, redeem, exchange, transfer, register or
otherwise acquire or dispose of, any shares of its capital stock or any other
Equity Interests or any securities convertible into or exchangeable for, or any
options, warrants, conversion rights, stock appreciation rights, phantom stock
rights or other similar rights relating to, any shares of capital stock or any
other Equity Interests of the Company. There are no agreements or other
obligations (contingent or otherwise) that may impair or prohibit the Company’s
ability to do any of the foregoing.
          (c) After the issuance of the PAS Acquired Shares to PAS, PAS will own
18% of the voting common stock of the Company free and clear of all Liens.

25



--------------------------------------------------------------------------------



 



     5.5 Subsidiaries. Except as set forth on Schedule 5.5, the Company has no
Subsidiaries. Schedule 5.5 provides a brief description of the services or
operations performed by each Subsidiary and identifies any Subsidiaries that are
non-operating and own no assets as “Shell Subsidiaries.”
     5.6 Financial Statements
          (a) The Company has delivered to PAS true, correct and complete copies
of: (i) the audited balance sheets of the Company for each of the fiscal years
of 2008, 2007 and 2006 and the related audited statements of income and of cash
flows of the Company, together with, in each case, the notes thereto and the
report of the Company’s certified public accountants with respect thereto (the
“Company Audited Financial Statements”); and (ii) the unaudited balance sheet of
the Company dated March 31, 2009 and the related statements of income and of
cash flow of the Company for the period then ended (the “Company Interim
Financial Statements,” collectively with the Company Audited Financial
Statements, the “Company Financial Statements”).
          (b) The Company Financial Statements are based upon the information
contained in the books and records of the Company and fairly present the
financial position of the Company as of the dates thereof and results of
operations and cash flows for the periods referred to therein. Except for the
absence of notes thereto and subject to normal year-end audit adjustments and
normal year-end accruals that will not be material in amount or effect, each of
the Company Financial Statements has been prepared in accordance with IFRS,
consistently applied in accordance with the Company’s historical practices
insofar as such practices are consistent with IFRS.
          (c) All accounts, books and ledgers related to the business of the
Company are complete in all material respects, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein.
          (d) The accounts receivable and other receivables reflected on the
Company Reference Balance Sheet, and those arising in the Ordinary Course of
Business after the date thereof, are (i) valid receivables that have arisen from
bona fide transactions in the Ordinary Course of Business, (ii) to Company’s
Knowledge, are not subject to valid counterclaims or setoffs and (iii) to
Company’s Knowledge, except as and to the extent of the bad debt reserve
reflected on the balance sheet in the Company Interim Financial Statements (the
“Company Reference Balance Sheet”), collectible in accordance with their terms.
          (e) Each asset included in the Company Reference Balance Sheet is
(i) legally and beneficially owned solely by the Company and will be, on the
Closing Date, free from any Lien, other than Permitted Liens, and (ii) where
capable of possession, in the possession of the Company. The Company Material
Contracts, together with the assets that the Company owns at the Closing, are
sufficient to operate the business of the Company in the same manner as it was
operated before the Closing.
          (f) The Company has a Normalized Level of Working Capital as of the
date of this Agreement and will have a Normalized Level of Working Capital on
the Closing Date.

26



--------------------------------------------------------------------------------



 



     5.7 No Undisclosed Liabilities. Except as set forth on Schedule 5.7 and
except to the extent reflected or provided for in the Company Reference Balance
Sheet, during the period beginning on January 1, 2009 and ending on the date
hereof, the Company has no Liabilities, whether due or to become due, and
regardless of when asserted, other than: (i) Liabilities incurred in the
Ordinary Course of Business after the date of the Company Reference Balance
Sheet (the “Company Reference Balance Sheet Date”), (ii) Liabilities incurred in
connection with the transactions contemplated hereby, (iii) liabilities that do
not require disclosure on financial statements under IFRS. Except as set forth
on Schedule 5.7, the Company has no outstanding Indebtedness.
     5.8 Absence of Certain Developments. Except as contemplated by this
Agreement or as set forth on Schedule 5.8, since the Company Reference Balance
Sheet Date and through the date hereof: (i) the Company has conducted its
businesses only in the Ordinary Course of Business and (ii) no event has
occurred or fact or circumstance has arisen that, individually or taken together
with all other events, facts, and circumstances has had, or is reasonably
expected to have, a Material Adverse Effect.
     5.9 Taxes. The Company has made available to PAS prior to the date of this
Agreement in the Company Data Room copies of Tax Returns, or relevant portions
thereof, filed by or on behalf of the Company and its Subsidiaries or any such
Person within the past six (6) years (collectively, the “Company Delivered Tax
Returns”). Except as set forth on Schedule 5.9:
     (i) each of the Company and its Subsidiaries and any Person, to Company’s
Knowledge, to whose liabilities they have succeeded has filed or will file in a
timely manner all Tax Returns required to have been filed on or before the
Closing Date by or for it, and all information set forth in such Tax Returns is
correct and complete in all material respects;
     (ii) each of the Company and its Subsidiaries and any Person, to Company’s
Knowledge, to whose liabilities they have succeeded has timely paid all material
Taxes due and payable by it;
     (iii) there are no unpaid material Taxes due and payable by the Company or
its Subsidiaries or by any other Person that are or could become a lien on any
asset of, or otherwise adversely affect the business or any properties or
financial condition of the Company or its Subsidiaries;
     (iv) each of the Company and its Subsidiaries and any Person to whose
liabilities they have succeeded is in material compliance with, and their
records contain all material information and documents necessary to comply with,
all applicable Tax information reporting and Tax withholding requirements;
     (v) each of the Company and its Subsidiaries has collected or withheld all
material amounts required to be collected or withheld by it for any Taxes, and
all such amounts have been paid to the appropriate

27



--------------------------------------------------------------------------------



 



governmental agencies or set aside in appropriate accounts for future payment
when due;
     (vi) the balance sheets included in the Company Financial Statements fully
and properly reflect, in accordance with IFRS, as of their dates, the accrued
liabilities of each of the Company and its Subsidiaries for all Taxes;
     (vii) for all periods after the dates of the balance sheets included in the
Company Financial Statements, the books and records properly reflect, in
accordance with IFRS, as of their dates, the accrued liabilities of each of the
Company and its Subsidiaries for all Taxes;
     (viii) neither the Company nor any of its Subsidiaries has granted (or is
subject to) any outstanding agreement or waiver currently in effect extending
the period of limitations for the assessment or collection of any Tax and no
unpaid Tax deficiency has been asserted against or with respect to them or
insofar as they may be liable therefor any Person to whose liabilities the
Company or its Subsidiaries have succeeded;
     (ix) there is no actual or pending examination, administrative or judicial
proceeding, or deficiency or refund litigation or, to the Knowledge of the
Company, any action threatened against, or with respect to, the Company and its
Subsidiaries with respect to any Taxes of the Company or its Subsidiaries or for
which the Company or its Subsidiaries may be liable;
     (x) there are no unpaid Taxes payable by the Company or its Subsidiaries or
by any other Person that (i) are or could become a Lien on any asset of the
Company or any such Subsidiary, (ii) could be reasonably expected to have a
Material Adverse Effect or (iii) could result in any liability to the Company or
its Subsidiaries;
     (xi) each of the Company and its Subsidiaries has provided PAS with true
and correct copies of all material correspondence between it and any taxing
authority within each of the last six (6) years from the date hereof;
     (xii) neither the Company nor its Subsidiaries are party to, or obligated
under, any Tax sharing, Tax allocation, or Tax indemnity or other similar
agreement. Neither the Company nor any of its Subsidiaries have in place any
power of attorney with respect to Taxes that would be binding on the Company;
     (xiii) the Company has furnished or made available to PAS complete and
accurate copies of all Company Delivered Tax Returns;
     (xiv) neither the Company nor any of its Subsidiaries have received a Tax
ruling or entered into a closing or similar agreement with any taxing

28



--------------------------------------------------------------------------------



 



authority that would likely affect its Tax liabilities in a material manner
after the Closing Date;
     (xv) [Intentionally Omitted];
     (xvi) neither the Company nor its Subsidiaries have settled any Tax dispute
in a manner that would aversely affect the Company in a material manner for any
post-closing tax period;
     (xvii) all Tax positive balances included by or reflected in any Tax Return
filed by or on behalf of the Company or its Subsidiaries (i) that have been (1)
used as a Tax credit in Tax Returns corresponding to subsequent periods, (2)
subject to setoff or refunded by the Tax authorities, or (ii) that have not yet
been subject to setoff or refunded by the Tax authorities, have been provided
for in the books and records and have been determined in the manner prescribed
by law;
     (xviii) to Company’s Knowledge, any proceedings for the refund or setoff of
any Taxes paid in excess or not owed (“pago de lo no debido”) have been based on
true facts and are duly justified under the law;
     (xix) [Intentionally Omitted];
     (xx) to the extent that certain non-income Tax benefits such as a Tax
amnesty or other benefits result from geographical investments, the existence of
specific lines of business or other factors relating to the operations of the
business, neither the Company nor its Subsidiaries has taken or failed to take
any action or made any omissions that would materially affect the continuance of
such benefit after the Closing Date;
     (xxi) no claim that the Company or its Subsidiaries, as the case may be, is
or may be subject to taxation by that jurisdiction has ever been made by a Tax
authority in a jurisdiction where neither the Company or any such Subsidiary
files Tax Returns;
     (xxii) during the past six (6) years, each of the Company and its
Subsidiaries and, to Company’s Knowledge, any Person to whose liabilities they
have succeeded has fully and timely complied with all other formal obligations
set forth in any applicable Law and not included in any other subsection of this
Section 5.9, including but not limited to the obligation to issue invoices in
accordance to the pertinent Laws and the obligation to maintain and keep
available to the Tax authorities all books, records and information in the
manner and for the time prescribed by Law; and
     (xxiii) neither the Company nor any of its Subsidiaries (i) is or has been
at any time a member of any affiliated, consolidated, combined or

29



--------------------------------------------------------------------------------



 



unitary group for income Tax purposes or (ii) has any liability for the income
Taxes of any Person.
     5.10 Property.
          (a) Schedule 5.10(a) sets forth a complete and correct list, as of the
date hereof, of all real property leased by the Company or any of its
Subsidiaries, including the names of each of the parties to such lease and the
address of the applicable property (collectively, the “Company Leased Real
Property”).
     (i) True, complete and correct copies of all documents purporting to convey
an interest in real property to the Company or any of its Subsidiaries,
including leases, agreements, subleases, amendments and any guaranties,
modifications and addendums thereto (each a “Company Lease” and collectively,
the “Company Leases”) have been delivered to PAS. All material documentation and
correspondence between the Company or any of its Subsidiaries and landlords to
the Company Leases relating to the Company Leased Real Property has also been
delivered.
     (ii) Each Company Lease is in full force and effect and constitutes a
legal, valid and binding obligation of, and is legally enforceable against, the
respective parties thereto. None of the Company Leases have been modified in any
respect, except to the extent that the copies delivered to PAS disclose such
modifications.
     (iii) Company is not in default, and to Company’s Knowledge no party to any
Company Lease is in default, under any Company Lease, and there has not occurred
any event which (whether with or without notice, lapse of time or the happening
or occurrence of any other event) would constitute a default.
     (iv) No consent is required by any party under any Company Lease as a
result of the execution of the Company Documents or the consummation of the
transactions contemplated thereby.
     (v) No Company Lease is subject to any prime, ground or master lease,
mortgage, deed of trust or other Lien or interest which would entitle the
interest holder to interfere with or disturb the Company’s or any of its
Subsidiaries’ rights under the Company Leases while the Company or any of its
respective Subsidiaries is not in default under the Company Lease.
     (vi) Except as set forth in Schedule 5.10(a)(vi), none of the Company
Leased Real Property is used, or has ever been used, by the Company or its
Subsidiaries for manufacturing, production or bottling purposes.

30



--------------------------------------------------------------------------------



 



          (b) Schedule 5.10(b) sets forth all parcels of land owned by the
Company or any of its Subsidiaries and is referred to as the “Company Owned Real
Property.” No Person other than the Company or its Subsidiaries has any
ownership right in the Company Owned Real Property, or the right to purchase any
portion of the Company Owned Real Property. The Company has delivered to PAS
true, complete and correct copies, if any, of the surveys, plans,
correspondence, environmental reports, zoning information or letters and other
documents with respect to the Company Owned Real Property. Collectively, the
Company and its Subsidiaries own four (4) parcels of land upon which
manufacturing, production or bottling facilities are located, each of which is
identified on Schedule 5.10(b) as a “Bottling Facility.” Except for those
parcels labeled “Bottling Facilities”, no manufacturing or production occurs, or
at any time in the past has occurred, at any of the Company Owned Real Property
listed on Schedule 5.10(b).
     5.11 Property Representations and Warranties.
          (a) The Company or its respective Subsidiaries are vested with good,
marketable fee simple title to the Company Owned Real Property, free and clear
of all Liens.
          (b) The Company or any of its respective Subsidiaries has not received
any violations of any governmental regulations, nor any notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
the Company or any such Subsidiary, with respect to any Company Owned Real
Property or Company Leased Real Property.
          (c) All real estate Taxes or assessments applicable to the Company
Owned Real Property or the Company Leased Real Property which are due and
payable have been paid.
          (d) To the Company’s Knowledge, all of the buildings, fixtures,
leasehold improvements, computers, equipment and other tangible and intangible
assets necessary for the conduct of the business of the Company or its
Subsidiaries as now conducted and presently proposed to be conducted are in good
condition and repair, ordinary wear and tear excepted, and are usable in the
Ordinary Course of Business. To the Company’s Knowledge, there are no defects in
such assets or other conditions relating thereto which materially adversely
affect the operation or value of such assets. The Company and each of its
Subsidiaries has valid title to all material personal property owned by it for
its own benefit, and valid leasehold interests in all real and material personal
property leased by it, in each case free and clear of all Liens, except
Permitted Liens. Schedule 5.11(d) sets forth all leases of personal property
held by the Company or its Subsidiaries involving annual payments in excess of
$100,000. Neither the Company nor any of its Subsidiaries have received any
notice of any default or event that with notice or lapse of time, or both, would
constitute a default by the Company or any such Subsidiary, with respect to the
Company’s or any of its Subsidiaries’ owned or leased personal property.
          (e) Neither the Company nor any of its Subsidiaries have leased or
sublet, as lessor, sublessor, licensor or the like, any of the Company Owned
Real Property or Company Leased Real Property.
          (f) There does not exist any pending or threatened condemnation or
eminent domain proceedings, lawsuits or administrative actions that affect the
Company Owned Real

31



--------------------------------------------------------------------------------



 



Property or the Company Leased Real Property, and neither the Company nor any of
its Subsidiaries has received any written notice of the intention of any
Governmental Body or other Person to take or use any Company Owned Real Property
or Company Leased Real Property.
          (g) All improvements made by the Company or any of its Subsidiaries on
the Company Owned Real Property or Company Leased Real Property have received
all the Permits required in connection with the ownership or operation thereof,
and all such improvements have been operated and maintained in compliance with
all applicable Laws, except, in each case, where this lack of Permit or
noncompliance could not reasonably be expected to have a Material Adverse Effect
on the assets, business or operations of the Company or any of its Subsidiaries.
          (h) The Company or its respective Subsidiaries has adequate rights of
ingress and egress with respect to the Company Owned Real Property or Company
Leased Real Property and the improvements thereon pursuant to public streets and
roads or by good, marketable and insurable appurtenant easements. The Company or
its respective Subsidiaries has adequate access to all utilities, including
electricity, sanitary and storm sewer, potable water, natural gas and other
utilities, used in the operation of the business at that location.
          (i) The zoning for the Company Owned Real Property and the Company
Leased Real Property permits the presently existing improvements and the
continuation for the business presently being conducted thereon as a conforming
use. Neither the Company Owned Real Property, the Company Leased Real Property
or improvements thereon, nor the condition or use thereof, contravenes or
violates any building, zoning, fire safety, seismic, design, conservation,
parking, architectural barriers to the handicapped, occupational safety and
health or other applicable Law, or any restrictive covenant (whether or not
permitted on the basis of prior nonconforming use, waiver or variance).
          (j) To the Company’s Knowledge, there are no improvements made or
contemplated to be made by any public or private authority, the costs of which
are to be assessed as special Taxes or charges against the Company Owned Real
Property or the Company Leased Real Property. There are no present assessments
against the Company Owned Real Property or the Company Leased Real Property. No
material expenditures are required to bring the Company Owned Real Property and
the Company Leased Real Property or any tangible assets thereon into compliance
with any applicable non-governmental aesthetic standards.
          (k) The Company does not owe any brokerage commission with respect to
any Company Owned Real Property or Company Leased Real Property.
          (l) The Company Owned Real Property and Company Leased Real Property
constitute all of the real property utilized by the Company in, and as is
necessary for, the operation of its business as conducted prior to the date of
this Agreement and the Closing.
     5.12 Intellectual Property.
          (a) Set forth on Schedule 5.12(a) is a list of all material trademarks
that are owned by the Company and its respective Subsidiaries (the “Company
Owned Trademarks”) and material to the business of the Company. The Company and
each of its respective

32



--------------------------------------------------------------------------------



 



Subsidiaries owns all right, title and interest in and to the Company Owned
Trademarks, free and clear of all Liens, and no other Person has any rights to
any of the Company Owned Trademarks (except pursuant to licenses identified in
Schedule 5.12(c)), and no other Person is infringing, violating or
misappropriating any of the Company Owned Trademarks. The Company or its
respective Subsidiary has maintained in full force and effect all applications
and registrations and grants identified in Schedule 5.12(a) in and to Company
Owned Trademarks and no such applications, registrations and grants have expired
or been cancelled or abandoned.
          (b) Neither the Company nor any of its Subsidiaries have engaged in
any conduct or activity which constitutes unfair competition or which infringes
or violates, or constitutes a misappropriation or wrongful disclosure of any
Intellectual Property rights of any Person.
          (c) Set forth on Schedule 5.12(c) is a list of all trademark licenses
between the Company or any of its Subsidiaries and any other Person (excluding
off-the-shelf software programs licensed pursuant to “shrink wrap” licenses).
          (d) Except as set forth on Schedule 5.12(d), the Company and each of
its Subsidiaries (i) in the conduct of its business, is not the subject of any
allegations, challenges, assertions, or suggestions of any charge, complaint,
claim, demand or notice that it has infringed, misappropriated, or acted in
conflict with any Intellectual Property owned by any Person, that it has engaged
in any acts of unfair competition or other legal wrong against any Person or
that the Company Owned Trademarks are invalid, unenforceable or otherwise
defective, inoperable, unregisterable, unpatentable or ineffective; (ii) has not
received any notice of any default under any trademark license to which it is a
party; and (iii) has not received any notice of any patents, trademarks or
copyrights or other Intellectual Property of any third party or received any
offers to take a license therefor.
          (e) The Company is not and will not as a result of the execution and
delivery of the Company Documents, or the performance of its obligations
thereunder, be in breach of any license, sublicense or other agreement, or
Intellectual Property rights of any Person.
          (f) No shareholder or former shareholder, partner, director, officer
or employee of the Company (or any predecessor in interest) has or will have,
after giving effect to the transactions contemplated by the Company Documents,
any legal or equitable right, title, or interest in or to, or any right to use,
directly or indirectly, in whole or in part, any Company Owned Trademarks.
          (g) The Company has taken reasonable measures to protect the
proprietary, trade secret and/or confidential nature of each item of Company
Owned Trademarks and to maintain in confidence all proprietary, trade secret
and/or confidential information that it owns or uses (or has owned or used).
     5.13 Contracts and Agreements.
          (a) The Company has made available to PAS prior to the date of this
Agreement in the Company Data Room copies of the following Contracts to which
any the

33



--------------------------------------------------------------------------------



 



Company or any of its Subsidiaries is a party (collectively, the “Company
Material Contracts”) and they are complete and accurate in all material
respects:
     (i) each Contract that involves performance of services or delivery of
goods or materials by the Company or any of its Subsidiaries of an amount or
value in excess of $100,000;
     (ii) each Contract that involves performance of services or delivery of
goods or materials to the Company or any of its Subsidiaries of an amount or
value in excess of $100,000;
     (iii) each Contract that was not entered into in the Ordinary Course of
Business;
     (iv) each Company Lease, rental or occupancy agreement, license,
installment and conditional sale agreement, and other Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property;
     (v) each collective bargaining agreement and other Contract to or with any
labor union or other employee representative of a group of employees;
     (vi) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or Liabilities by the Company
with any other Person;
     (vii) each Contract containing covenants that in any way purport to
restrict the business activity of the Company or limit the freedom of the
Company to engage in any line of business or to compete with any Person;
     (viii) each Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods;
     (ix) each power of attorney that is currently effective and outstanding;
     (x) each Contract for capital expenditures in excess of $250,000;
     (xi) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
Ordinary Course of Business;
     (xii) each Contract with any Affiliate of the Company;
     (xiii) each outstanding Contract relating to the acquisition by the Company
of any operating business or capital stock of any other Person, or by any other
Person of any operating business or capital stock of the Company;

34



--------------------------------------------------------------------------------



 



     (xiv) each Contract for which the Company has, or is required to provide,
performance or similar bond;
     (xv) each Contract that contains a change in control or other similar
provision; and
     (xvi) each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.
          (b) Neither the Company or any of its Subsidiaries, and to the
Company’s Knowledge, no officer, director, agent, employee, consultant, or
contractor of the Company or any of its Subsidiaries is bound by any Company
Material Contract that purports to limit the ability of such officer, director,
agent, employee, consultant, or contractor to engage in the business currently
being conducted by the Company and its Subsidiaries.
          (c) Each Company Material Contract is in full force and effect and is
valid and enforceable in accordance with its terms.
          (d) Except as set forth in Schedule 5.13(d):
     (i) the Company and each of its Subsidiaries is in full compliance with all
applicable terms and requirements of each Company Material Contract;
     (ii) to the Knowledge of the Company, each other Person that has or had any
obligation or liability under any Company Material Contract is, and at all times
has been, in full compliance with all applicable terms and requirements of such
Company Material Contract;
     (iii) to the Knowledge of the Company, no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with, or result in a violation or breach of, or give the
Company or any of its Subsidiaries or any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Company Material
Contract; and
     (iv) neither the Company nor any of its Subsidiaries has given or received
from any other Person, at any time, any notice or other communication (whether
oral or written) regarding any actual, alleged, possible, or potential violation
or breach of, or default under, any Company Material Contract.
          (e) There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to the
Company or any of its Subsidiaries under current or completed Company Material
Contracts with any Person and no such Person has made written demand for such
renegotiation.

35



--------------------------------------------------------------------------------



 



          (f) The Company Material Contracts relating to the sale, design,
manufacture, or provision of products or services by the Company or any of its
Subsidiaries have been entered into in the Ordinary Course of Business and have
been entered into without the commission of any act alone or in concert with any
other Person, or any consideration having been paid or promised, that is or
would be in violation of any applicable Law.
     5.14 [Intentionally Omitted].
     5.15 Labor.
          (a) Each Company Subsidiary is operating in compliance with all
applicable Laws in relation to labor matters, employment terms and conditions,
salaries and working hours in respect of its respective employees. The pension
obligations and severance and other labor obligations of each Company Subsidiary
are correctly estimated under current Laws as of the dates so estimated, as well
as the collective bargaining agreements, if any, and such estimates have been
certified for statutory purposes (if required to be so certified by applicable
Law) by the auditors and/or actuaries of each such Company Subsidiary, as
applicable. Additionally, (i) each of the current and/or former employees,
managers, directors and advisors of each Company Subsidiary have no rights under
any circumstance to any inventions, improvements, discoveries or any other
information, or to any remuneration, including pensions, other than as shown in
Schedule 5.15(a); (ii) set forth on Schedule 5.15(a)(ii) is a list of all
collective bargaining agreements entered into by any Company Subsidiary;
(iii) each Company Subsidiary is up to date with the payment of its obligations
with respect to social security, pensions and other employee benefits or
payments required under applicable Law; (iv) there are no outstanding claims
against any Company Subsidiary and there are no facts or circumstances known to
the Knowledge of the Company that may reasonably result in a labor dispute or
claim against any Company Subsidiary in excess of US$50,000, except for what is
included in Schedule 5.15(a)(iv); (v) except as set forth on
Schedule 5.15(a)(v), there are no persons working for any Company Subsidiary
under temporary agreements or under contracts with temporary services agencies
or similar entities, which have been rendering services to any such Company
Subsidiary for more than one (1) year (continuously or otherwise) prior to the
date hereof; (vi) each Company Subsidiary is in material compliance in a general
manner with all applicable Laws and regulations relating to labor matters.
          (b) The Company has made available to PAS prior to the date of this
Agreement in the Company Data Room copies of each “employee benefit plan”, and
each bonus, incentive or deferred compensation, stock option or other
equity-based award, retention, change in control, severance, employment or other
employee or retiree compensation, fringe benefit or benefit plan, program,
agreement, policy or arrangement that is maintained or participated in by any
Company Subsidiary or to which such Company Subsidiary contributes or is
obligated to contribute (collectively, the “Company Plans”) and such Company
Plans are complete and accurate in all material respects.
          (c) Neither the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby will (either alone or in
conjunction with any other event) (i) result in, cause the accelerated vesting,
funding or delivery of, or increase the amount or value of, any payment or
benefit to any employee, officer, consultant or director of any Company

36



--------------------------------------------------------------------------------



 



Subsidiary, (ii) result in the forgiveness of Indebtedness, (iii) limit the
right of any Company Subsidiary to amend, merge, terminate or receive a
reversion of assets from any Company Subsidiary, (iv) result in any severance or
departure payment. As of the Company Balance Sheet Reference Date, except as
reserved for and described in the Company Financial Statements, there are no
underfunded obligations under any of the Company Plans.
          (d) As of the date hereof, to the Knowledge of the Company, no officer
or Company Employee at the level of manager or higher, no group of three or more
Company Employees in a single department of any Company Subsidiary has, as of
the date hereof, disclosed any plans to terminate his, her or their employment
or relationship with such Company Subsidiary.
          (e) neither the Company nor any Company Subsidiary has received
written notice of any charge or complaint pending before any Governmental Body
alleging unlawful discrimination or retaliation in employment practices, or
alleging any unfair labor practice, or alleging non-compliance with any
applicable Law, by the Company or any Company Subsidiary, nor, to the Knowledge
of the Company, has any such charge been threatened.
     5.16 [Intentionally Omitted].
     5.17 Litigation. Schedule 5.17 contains a reasonably complete and accurate
description of all material Legal Proceedings pending or, to the Knowledge of
the Company, threatened against the Company or any of its Subsidiaries that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect. There is no Legal Proceeding pending or, to the
Knowledge of the Company, threatened, that questions the validity of this
Agreement or of any action taken or to be taken by the Company in connection
with the Company Documents, or the transactions contemplated thereby. Neither
the Company nor any of its Subsidiaries are subject to any Order, consent
decree, conciliation agreement, settlement agreement, market conduct or
financial examination report, corrective action plan or other similar agreement
with any Governmental Body (including, without limitation, cease-and-desist or
other orders).
     5.18 Compliance with Laws; Permits.
          (a) All activities of the Company and its Subsidiaries and their
respective officers, directors, agents and employees have been, and are
currently being, conducted in compliance in all material respects with all
applicable Laws, Permits and governmental requirements (including corrective
action plans or requirements), Orders and other similar items of any
Governmental Body, except when noncompliance would not reasonably be expected to
result in a Material Adverse Effect. No Governmental Body has instituted,
implemented, taken or threatened to take, and to the Knowledge of the Company,
no Governmental Body intends to take, any action the effect of which,
individually or in the aggregate, is reasonably expected to have a Material
Adverse Effect on the Company and its Subsidiaries.
          (b) The Company has made available to PAS prior to the date of this
Agreement in the Company Data Room copies of all Permits necessary for the
conduct of the business and operations of the Company and its Subsidiaries
(including, but not limited to, water

37



--------------------------------------------------------------------------------



 



Permits), or necessary to own, lease and operate its properties, which have been
duly obtained and are in full force and effect and are complete and accurate in
all material respects. The Company and each of its Subsidiaries have conducted
its business in compliance with all terms and conditions of the Permits. There
are no proceedings pending or, to the Knowledge of the Company, threatened or
intended that are reasonably expected to result in the revocation, cancellation
or suspension, or any adverse modification, of any such Permit, and the
execution and delivery of the Company Documents and the consummation of the
transactions contemplated thereby will not result in any such revocation,
cancellation, suspension or modification.
          (c) The Company and each of its Subsidiaries has not, and no officer,
director, employee or agent of the Company and each of its Subsidiaries, has
(i) offered, authorized, promised, made or agreed to make gifts of money, other
property or similar benefits or contributions (other than incidental gifts or
articles of nominal value) to any actual or potential customer, supplier,
governmental employee or other Person in a position to assist or hinder the
Company in connection with any actual or proposed transaction or to any
political party, political party official or candidate for federal, state or
local public office in violation of any applicable Law or (ii) maintained any
unrecorded fund or asset of the Company or any of its Subsidiaries for any
improper purpose or made any false entries on its books and records for any
reason.
          (d) The Company and each of its Subsidiaries and their respective
representatives, agents or employees is, and has been for the past four years,
in compliance in all material respects with (i) all applicable Laws relating to
anti-bribery, money laundering, lawful political contributions or gifts, corrupt
practices and similar measures and (ii) all applicable laws relating to economic
and trade sanctions. Neither the Company nor any of its Subsidiaries has
received any written notifications or claims alleging facts which are
inconsistent with the representations in the foregoing sentence.
          (e) Neither the Company nor any of its Subsidiaries nor any of their
respective representatives, agents or employees, has corruptly or illegally
offered or given on behalf of either the Company or any of its Subsidiaries,
anything of value to: (i) any government official or (ii) any other person while
knowing, or having reason to know, that all or a portion of such money or thing
of value would be offered, given or promised, directly or indirectly, to any
government official for the purpose of the following: (x) influencing any action
or decision of such government official, in his or her official capacity,
including a decision to fail to perform his or her official function;
(y) inducing such government official to use his or her influence with any
Governmental Body to affect or influence any act or decision of such
Governmental Body to assist either the Company or any of its Subsidiaries in
obtaining or retaining business or securing an improper advantage for, or with,
any Governmental Body; or (z) where such payment would constitute a bribe,
kickback or illegal or improper payment to assist either the Company or any of
its Subsidiaries in obtaining or retaining business or securing an improper
advantage for, or with, or directing business to, any Person. There have been no
false or fictitious entries made in the books or records of the Company or any
of its Subsidiaries relating to any illegal payment or secret or unrecorded fund
and neither the Company nor any of its Subsidiaries has established or
maintained a secret or unrecorded fund.

38



--------------------------------------------------------------------------------



 



     5.19 Environmental Matters.
          (a) The Company and each of its Subsidiaries has complied and is in
compliance with, and the Company Owned Real Property and Company Leased Real
Property and all improvements thereon are in compliance with, all applicable
Environmental Laws, except where any noncompliance would not reasonably be
expected to result in a Material Adverse Effect.
          (b) The Company does not and its Subsidiaries do not have any
Liability under any Environmental Law, nor is the Company or any of its
Subsidiaries responsible for any such Liability of any other Person under any
Environmental Law, whether by Contract, by operation of law or otherwise.
          (c) The Company or each of its respective Subsidiaries have been duly
issued, and maintains all Environmental Permits necessary to operate the
business or assets of the Company as currently operated. A true and complete
list of all such Environmental Permits, all of which are valid and in full force
and effect, is set forth on Schedule 5.19(c). The Company or each of its
respective Subsidiaries has timely filed applications for all Environmental
Permits. All of the Environmental Permits listed on Schedule 5.19(c) will remain
in full force and effect following consummation of the transactions contemplated
hereby, except as would not reasonably be expected to result in a Material
Adverse Effect.
          (d) Neither the Company Owned Real Property nor Company Leased Real
Property contains any underground improvements, including but not limited to
treatment or storage tanks, or underground piping associated with such tanks,
used currently or in the past for the management of Hazardous Materials, and no
portion of the Company Owned Real Property or the Company Leased Real Property
is or has been used as a dump or landfill or consists of or contains filled in
land or wetlands. With respect to any real property formerly owned, operated, or
leased by the Company or any of its Subsidiaries, during the period of such
ownership, operation or tenancy, no portion of such property was used as a dump
or landfill, and the Company is not aware of any such use at any time prior to
its ownership, operation, or tenancy of such real property. Neither PCBs, “toxic
mold,” nor asbestos-containing materials are present on or in the Company Owned
Real Property or Company Leased Real Property or the improvements thereon. There
has been no Release of Hazardous Materials at, on, under, or from the Company
Owned Real Property or the Company Leased Real Property, nor was there such a
Release at any real property formerly owned, operated or leased by the Company
or its Subsidiaries during the period of such ownership, operation, or tenancy,
such that the Company or any of its Subsidiaries is or could be liable for
Remediation with respect to such Hazardous Materials.
          (e) The Company has furnished to PAS copies of all environmental
assessments, reports, audits and other documents in its possession or under its
control that relate to the Company Owned Real Property or the Company Leased
Real Property, compliance with Environmental Laws, or any other real property
that the Company or any of its Subsidiaries formerly owned, operated, or leased.
Any information that the Company has furnished to PAS concerning the
environmental conditions of the Company Owned Real Property or the Company
Leased

39



--------------------------------------------------------------------------------



 



Real Property, prior uses of the Company Owned Real Property or the Company
Leased Real Property, and the operations of the Company or its Subsidiaries
related to compliance with Environmental Laws, is accurate and complete.
          (f) To Company’s Knowledge, no Company Owned Real Property or Company
Leased Real Property, and no property to which Hazardous Materials originating
on or from such properties or the businesses or assets of the Company or any of
its Subsidiaries, has been sent for treatment or disposal, is listed or proposed
to be listed on any governmental database or list of properties that may or do
require Remediation under Environmental Laws. Neither the Company nor any of its
Subsidiaries has arranged, by Contract or otherwise, for the transportation,
disposal or treatment of Hazardous Materials at any location such that it is or
could be liable for Remediation of such location pursuant to Environmental Laws.
          (g) No Lien in favor of any Person relating to or in connection with
any Environmental Claim has been filed or has attached to the Company Owned Real
Property or the Company Leased Real Property.
          (h) No authorization, notification, recording, filing, consent,
waiting period, Remediation, or approval is required under any Environmental Law
in order to consummate the transactions contemplated hereby.
     5.20 Insurance. The Company has made available to PAS prior to the date of
this Agreement in the Company Data Room copies of all insurance policies and
fidelity bonds maintained on the date hereof by or for the benefit of any of the
Company or any Company Subsidiary and they are complete and accurate in all
material respects. The Company has made available to PAS complete and correct
copies of all such policies and bonds, together with all riders and amendments
thereto as of the date hereof. Such policies and bonds are in full force and
effect, and all premiums due thereon have been paid. All of such policies and
bonds are, and all similar insurance policies maintained by the Company in the
past five (5) years were, placed with financially sound and reputable insurers,
and are and were in amounts and had coverages that are and were reasonable and
customary for Persons engaged in businesses similar to that engaged in by the
Company. The Company has complied in all material respects with the terms and
provisions of such policies and bonds and continues to be in compliance
therewith.
     5.21 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Company in connection with the
transactions contemplated by this Agreement who would be entitled to any fee or
commission or like payment in connection with this Transaction.
     5.22 Affiliate Transaction. The Company has made available to PAS prior to
the date of this Agreement in the Company Data Room copies of all agreements,
arrangements or other commitments (including any intercompany loans or financial
arrangements) between the Company, on the one hand, and any employee, officer,
director or shareholder of the Company on the other hand, other than
compensation or benefit agreements, arrangements and commitments in an amount
not greater than $100,000, and they are complete and accurate in all material
respects.

40



--------------------------------------------------------------------------------



 



     5.23 Prior Acquisitions. There are no pending, or to the Knowledge of the
Company, threatened, indemnification claims by or against the Company under any
agreement for the acquisition of any assets or business involving the Company.
     5.24 Investigation by PAS. Notwithstanding anything to the contrary in this
Agreement, (i) no investigation by PAS shall affect the representations and
warranties of the Company under this Agreement or contained in any other writing
to be furnished to PAS in connection with the transactions contemplated hereby
and (b) such representations and warranties shall not be affected or deemed
waived by reason of the fact that PAS knew or should have known that any of the
same is or might be inaccurate in any respect.
     5.25 Powers of Attorney. Schedule 5.25 sets forth the powers of attorney or
other authority by which a Person may enter into an agreement, arrangement,
obligation or other Contract on behalf of the Company.
     5.26 Disclosure. The representations and warranties contained in this
Article V do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements and information
contained in this Article V, in light of the circumstances in which they were
made, not misleading.
ARTICLE VI
PRE-CLOSING COVENANTS
     6.1 Ordinary Course. PAS, with respect to the PAS Entities, and the
Company, with respect to the Company and its subsidiaries, agree that between
the date of this Agreement and the Closing Date, each Party will operate its
business in the ordinary course in accordance with applicable Law and past
practice.
     6.2 Negative Covenants. Without limitation to Section 6.1 above and except
as expressly provided for in this Agreement or as required by applicable Law,
PAS, with respect to the PAS Entities, and the Company, with respect to the
Company and its Subsidiaries, shall ensure that the PAS Entities and the Company
and its Subsidiaries will not do any of the following, without first obtaining
the written consent of the other Party (such consent not to be unreasonably
withheld):
          (a) Make or agree to make any capital expenditures or commitments
requiring capital expenditure in an amount greater than US$5,000,000;
          (b) Dispose of any fixed asset having a book value in excess of
US$500,000;
          (c) Except in the ordinary course and consistent with past practice,
enter into or agree to enter into an agreement or arrangement with a duration in
excess of one year providing for annual expenditures in excess of US$500,000;
          (d) Sell, transfer, close, discontinue or cease to operate any
division, subsidiary, branch or a material part of its business;

41



--------------------------------------------------------------------------------



 



          (e) Appoint, hire, employ or terminate the employment of any person
who has, or will have, a rate of compensation per annum in excess of US$75,000;
          (f) Devise or modify the terms and conditions of employment of any
employee, or group of employees, other than salary increases in the ordinary
course of business;
          (g) Borrow money or incur any indebtedness, other than in the ordinary
course of business;
          (h) Give or agree to give an indemnity, guaranty or other agreement to
secure a third party’s obligations;
          (i) Declare, pay or make a dividend or other distribution to any
shareholders;
          (j) Amend the Organizational Documents with respect to any PAS Entity
or the Company or any subsidiary of the Company, except as may be necessary to
complete the Transaction contemplated by this Agreement;
          (k) Except as contemplated by this Agreement, grant or issue, or agree
to grant or issue, any shares or other securities or any instrument convertible
into shares or other securities or repurchase, redeem or agree to repurchase or
redeem any shares;
          (l) Make or change any tax election, change an annual accounting
period, adopt or change any accounting method or policy, enter into any closing
agreement with tax authorities, settle any tax claim or assessment, surrender
any right to claim a refund of taxes, or take any other similar action relating
to the filing of any tax return or the payment of any tax, if such election,
adoption, change, amendment, agreement, settlement, surrender, consent or other
action would have the effect of increasing the tax liability of any Party for
any period ending on or after the Closing Date;
          (m) Settle any material litigation without first notifying the other
Party of the terms of the proposed settlement and seeking such Party’s input and
advice.
Sections 6.1 and 6.2 above shall not operate so as to restrict or prevent:
(i) any matter reasonably undertaken by any Party in an emergency or disaster
situation where obtaining the prior consent of the other Party was not
reasonably possible, (ii) any action pursuant to a requirement of Law or
applicable regulation, and (iii) any action specifically provided for in this
Agreement.
     6.3 Access, Introductions; and Transition. Parties shall ensure that during
the period between the date of this Agreement and the Closing Date the Parties
shall give each other reasonable access to their respective management,
employees, operations and properties, and, until the thirtieth (30th) day
following the date of this Agreement, shall permit each other to conduct ongoing
due diligence with respect to their operations, properties, and business. If
required by the Company, PAS shall introduce the Company’s managers to its
employees, customers and/or suppliers. The Parties, jointly, shall work together
to prepare for the transition of the business upon the Closing. The Parties
shall identify and negotiate reasonable transition services that PAS will
provide for a specified period of time following the Closing and shall, on

42



--------------------------------------------------------------------------------



 



the Closing Date, enter into a Transition Services Agreement(s) relating to such
services in form, scope and substance mutually agreeable to the Parties (the
“Transition Services Agreement”).
     6.4 Governmental Approvals. The Company and PAS shall work diligently to
complete, file for, and obtain all governmental approvals necessary to authorize
the Transaction contemplated herein. When and if requested by the Company, PAS
shall provide reasonable assistance to the Company in obtaining such
governmental approvals.
     6.5 Third Party Consents. The Parties shall work together and cooperate
with each other to obtain all third party consents necessary to complete the
Transaction, including, without limitation, the consents from PepsiCo, Seven-Up
and Dr Pepper identified in Section 3.2(c)(i).
     6.6 Notifications. Between the date of this Agreement and the Closing Date,
each Party will promptly notify the other Party in writing if such Party (or, in
the case of PAS, this shall include PAS or any PAS Entity) becomes aware of any
fact or condition that causes or constitutes a breach of any of such Party’s
representations and warranties as of the date of this Agreement, or if such
Party (or, in the case of PAS, this shall include PAS or any PAS Entity) becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. During the same period, each Party will promptly
notify the other Party of the occurrence of any breach of any covenant of such
other Party in this Article VI or of the occurrence of any event that may make
the satisfaction of its closing conditions in Article III impossible or
unlikely.
     6.7 PAS Entities Transfer of Assets and Businesses. Between the date of
this Agreement and the thirtieth (30th) day thereafter, PAS and the Company
shall in good faith negotiate a tax-efficient structure that is satisfactory to
both Parties that allows for the transfer of the assets and businesses owned by
the PAS Entities and Caribbean Flavors to the Company and does not result in any
PAS Entity being considered a “U.S. person” for purposes of the Code.
     6.8 Tax Exemption Decree. Between the date of this Agreement and the
thirtieth (30th) day thereafter, PAS and the Company shall in good faith work
together and cooperate with each other to obtain the approval of the Transaction
by the Puerto Rico Office of Industrial Tax Exemption, in order to assure the
continued existence and validity of the Tax Exemption Decree after the Closing
Date.
     6.9 Intercompany Loans. Between the date of this Agreement and the
thirtieth (30th) day thereafter, PAS and the Company shall in good faith
negotiate a resolution regarding the outstanding intercompany loans between any
PAS Entities or owed by any PAS Entities to any Affiliate, which resolution must
not result, in the opinion of the Company, in a net adverse effect to the
Company.

43



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification by PAS. Subject to the provisions of this Article VII,
PAS agrees to indemnify and hold harmless the Company Indemnified Parties from
and against any and all Indemnifiable Losses suffered by the Company Indemnified
Parties based upon or arising from (i) any breach or inaccuracy in any of the
representations and warranties made by PAS in or pursuant to this Agreement,
(ii) any breach of the covenants or agreements made by PAS in or pursuant to
this Agreement, and (iii) any fraud (other than for breach or inaccuracy of
representations and warranties) by PAS in connection with this Agreement or the
transactions contemplated by this Agreement. PAS agrees to reimburse the Company
Indemnified Parties, promptly and periodically, upon the written request of such
Company Indemnified Party, for the amounts of Indemnifiable Losses to which such
Company Indemnified Party is entitled to indemnification hereunder; provided,
however, except for (a) Indemnifiable Losses attributable to fraud or a breach
of the representations and warranties included in Section 4.4 (Capitalization;
Title to Company Acquired Shares), which shall survive indefinitely and for
which an Indemnifiable Claim may be brought at any time hereafter, (b)
Indemnifiable Losses attributable to a breach of the representations and
warranties included in either Section 4.9 (Taxes), which shall survive for the
period of time equal to the periods of the statute of limitations as to the
respective subject matter and for which an Indemnifiable Claim may be brought
only if the Indemnifiable Claim is brought prior to the expiration of the period
of such applicable statute of limitations, and (c) Indemnifiable Losses
attributable to a breach of Section 4.19 (Environmental), which shall survive
for a period of time equal to five (5) years after the Closing Date and for
which the Indemnifiable Claim must be brought prior to the expiration of such
five (5) year period, the indemnification obligations contained in this
Section 7.1 shall survive for a period of eighteen (18) months after the Closing
Date and the Indemnified Parties shall have the right to bring an Indemnifiable
Claim only within such eighteen (18) month period.
     7.2 Indemnification by the Company. Subject to the provisions of this
Article VII, the Company agrees to indemnify and hold harmless the PAS
Indemnified Parties from and against any and all Indemnifiable Losses suffered
by the PAS Indemnified Parties based upon or arising from (i) any breach or
inaccuracy in any of the representations or warranties made by the Company in or
pursuant to this Agreement, (ii) any breach of the covenants or agreements made
by the Company in or pursuant to this Agreement, or (iii) any fraud (other than
for breach or inaccuracy of representations and warranties) or willful
misconduct by the Company in connection with this Agreement or the transactions
contemplated by this Agreement. The Company agrees to reimburse the PAS
Indemnified Parties, promptly and periodically, upon the written request of such
PAS Indemnified Party, for the amounts of Indemnifiable Losses to which such PAS
Indemnified Party is entitled to indemnification hereunder; provided, however,
except for (a) Indemnifiable Losses attributable to fraud or a breach of the
representations and warranties included in Section 5.4 (Capitalization; Title to
PAS Acquired Shares), which shall survive indefinitely and for which an
Indemnifiable

44



--------------------------------------------------------------------------------



 



Claim may be brought at any time hereafter, (b) Indemnifiable Losses
attributable to a breach of the representations and warranties included in
either Section 5.9 (Taxes), which shall survive for the period of time equal to
the periods of the statute of limitations as to the respective subject matter
and for which an Indemnifiable Claim may be brought only if the Indemnifiable
Claim is brought prior to the expiration of the period of such applicable
statute of limitations, and (c) Indemnifiable Losses attributable to a breach of
Section 5.19 (Environmental), which shall survive for a period of time equal to
five (5) years after the Closing Date and for which the Indemnifiable Claim must
be brought prior to the expiration of such five (5) year period, the
indemnification obligations contained in this Section 7.2 shall survive for a
period of eighteen (18) months after the Closing Date and the Indemnified
Parties shall have the right to bring an Indemnifiable Claim only within such
eighteen (18) month period.
     7.3 Indemnification Procedure.
          (a) Notice of Claims. Any Indemnified Party seeking indemnification
from the other party (the other party, the “Indemnifying Party”) of any
Indemnifiable Loss or potential Indemnifiable Loss pursuant to this Agreement
shall give written notice to the Indemnifying Party. If such Indemnifiable Loss
relates to a claim asserted by a third party, such written notice shall be given
by the Indemnified Party promptly after its receipt of an assertion of liability
from the third party.
          (b) Defense. Defense of an Indemnifiable Claim shall be conducted in
accordance with the following:
     (i) The Indemnifying Party may, at its option, assume the defense of an
Indemnifiable Claim asserted by a third party so long as the Indemnifying Party
actively and diligently conducts the defense of such Indemnifiable Claim.
     (ii) If the Indemnifying Party does not assume such defense within thirty
(30) days after being notified by the Indemnified Party or the Indemnifying
Party notifies the Indemnified Party within such thirty (30) days that it will
not assume such defense, the Indemnified Party may control the defense of such
claim and settle the claim on behalf of and for the account and risk of the
Indemnifying Party, who shall be bound by the result.
     (iii) In all cases, and subject to applicable Laws, the party without the
right to control the defense of the Indemnifiable Claim may retain additional
counsel and participate in the defense at its own expense.
          (c) Settlement or Discharge of Indemnifiable Claims. Settlement or
discharge of any Indemnifiable Claim shall be conducted in accordance with the
following:
     (i) The Indemnified Party shall not admit any liability with respect to, or
settle, compromise or discharge (including the consent to entry of any judgment
with respect to), any Indemnifiable Claim without the prior written consent of
the Indemnifying Party, unless the Indemnified Party shall have fully waived in
writing any right to indemnity from the Indemnifying Party with respect to such
Indemnifiable Claim, provided that if the Indemnifying Party has not assumed the
defense of an Indemnifiable Claim which it has the

45



--------------------------------------------------------------------------------



 



right to assume hereunder within thirty (30) days after being notified by the
Indemnified Party or the Indemnifying Party has notified the Indemnified Party
within such thirty (30) day period that it will not assume such defense, the
Indemnified Party may settle the Indemnifiable Claim on behalf of and for the
account and risk of the Indemnifying Party, who shall be bound by the result.
          (d) Limitations to Indemnification.
     (i) PAS shall not be required to indemnify any Company Indemnified Party
for any breach or inaccuracy in the representations and warranties made by PAS
in or pursuant to this Agreement unless (i) the amount of each single claim (or
the aggregate amount of a series of claims arising from the same factual matter
or event) adjudicated (including by arbitration) or agreed as an Indemnifiable
Loss is at least equal to US$100,000 and (ii) the aggregate of all such amounts
for which indemnity would otherwise be payable by PAS exceeds US$2,000,000 and
then PAS shall only be required to indemnify the Company Indemnified Party for
the amount by which such Indemnifiable Losses exceeds US$2,000,000, provided
that any Indemnifiable Losses attributable to fraud or the representations and
warranties included in Section 4.9 (Taxes) and in Section 4.4(c) (Title to
Company Acquired Shares) will not be subject to the limitations set forth in
this Section 7.3. Except for Indemnifiable Losses attributable to fraud or the
representations and warranties included in Section 4.9 (Taxes) and in
Section 4.4(c) (Title to Company Acquired Shares), in which case the total
indemnification to be paid by PAS under Article VII shall not exceed the
Exchange Value, in no other event shall the total indemnification to be paid by
PAS under this Article VII exceed US$15,000,000.
     (ii) The Company shall not be required to indemnify any PAS Indemnified
Party for any breach or inaccuracy in the representations and warranties made by
the Company in or pursuant to this Agreement unless (i) the amount of each
single claim (or the aggregate amount of a series of claims arising from the
same factual matter or event) adjudicated (including by arbitration) or agreed
as an Indemnifiable Loss is at least equal to US$100,000 and (ii) the aggregate
of all such amounts for which indemnity would otherwise be payable by the
Company exceeds US$2,000,000 and then the Company shall only be required to
indemnify the PAS Indemnified Party for the amount by which such Indemnifiable
Losses exceeds US$2,000,000, provided that any Indemnifiable Losses attributable
to fraud or the representations and warranties included in Section 5.9 (Taxes)
and in Section 5.4(c) (Title to PAS Acquired Shares) will not be subject to the
limitations set forth in this Section 7.3. Except for Indemnifiable Losses
attributable to fraud or the representations and warranties included in
Section 5.9 (Taxes) and in Section 5.4(c) (Title to PAS Acquired Shares), in
which case the total indemnification to be paid by the Company under this
Article VII shall not

46



--------------------------------------------------------------------------------



 



exceed the Exchange Value, in no other event shall the total indemnification to
be paid by the Company under this Article VII exceed US$15,000,000.
     (iii) All Indemnifiable Losses shall be computed net of (i) any net Tax
benefit resulting therefrom to the Indemnified Party, (ii) any insurance
proceeds received with respect thereto, and (iii) any amounts recovered from any
third parties based on claims the Indemnified Party has against such third
parties which would reduce the Indemnifiable Losses that would otherwise be
sustained. All Indemnifiable Losses shall be treated as adjustments to the
Exchange Value.
          (e) Calculation of Indemnity Payment. No claim for indemnity under
this Article VII shall be calculated by applying a multiple to the underlying
Indemnifiable Losses, regardless of whether or not such Indemnifiable Losses
adversely impacted a Party’s income statement and regardless of the methodology
any Party hereto may have used to value the consideration exchanged hereunder.
Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge and agree that in the event the Company incurs any Liabilities as a
result of its actions or omissions which actions or omissions would also
constitute either (i) any breach or inaccuracy in any of the representations or
warranties made by the Company in or pursuant to this Agreement, (ii) any breach
of the covenants or agreements made by the Company in or pursuant to this
Agreement, or (iii) any fraud (other than for breach or inaccuracy of
representations and warranties) or willful misconduct by the Company in
connection with this Agreement or the transactions contemplated by this
Agreement, then PAS shall be deemed to have suffered an Indemnifiable Loss in an
amount equal to eighteen percent (18%) of the amount of Liabilities so incurred
by the Company (and/or its Subsidiaries); provided, however, that any such
deemed Indemnifiable Loss shall be subject to all applicable limitations set
forth in Section 7.3(d)(ii) and Section 7.3(d)(iii).
          (f) Exclusive Remedy. Except for claims of fraud, and subject to a
Party’s right to seek specific performance with respect to a covenant, the
rights and remedies under this Article VII are the exclusive remedy of the
Parties with respect to the inaccuracy of any representation or warranty
contained in this Agreement or any breach or failure to perform any covenant set
forth in this Agreement.
ARTICLE VIII
DEFINITIONS
     8.1 Certain Definitions.
          For purposes of this Agreement, the following terms shall have the
meanings specified in this Section 8.1:
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct

47



--------------------------------------------------------------------------------



 



or cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by Contract or otherwise.
          “Agreement” has the meaning set forth in the Preamble.
          “Closing” has the meaning set forth in Section 3.1.
          “Closing Date” has the meaning set forth in Section 3.1.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Company” has the meanings set forth in the Preamble.
          “Company Acquired Shares” has the meaning set forth in the Recitals.
          “Company Audited Financial Statements” has the meaning set forth in
Section 5.6(a).
          “Company Data Room” means the electronic data room maintained by the
Company on https://bdr106609.bmcgroup.com and entitled “CABCORP Due Diligence
Data” to which PAS has been given access.
          “Company Delivered Tax Returns” has the meaning set forth in
Section 5.9.
          “Company Documents” has the meaning set forth in Section 5.2.
          “Company Employee” means an employee of the Company or any Company
Subsidiary.
          “Company Financial Statements” has the meaning set forth in
Section 5.6(a).
          “Company Indemnified Parties” means the Company, the Company’s
Affiliates, and their respective directors, officers, shareholders, members,
attorneys, accountants, representatives, agents and employees, and their
respective heirs, successors and assigns.
          “Company Interim Financial Statements” has the meaning set forth in
Section 5.6(a).
          “Company Lease” has the meaning set forth in Section 5.10(a).
          “Company Leased Real Property” has the meaning set forth in
Section 5.10(a).
          “Company Material Contracts” has the meaning set forth in
Section 5.13(a).
          “Company Owned Intellectual Property” has the meaning set forth in
Section 5.12(a).
          “Company Owned Real Property” has the meaning set forth in
Section 5.10(b).

48



--------------------------------------------------------------------------------



 



          “Company Plans” has the meaning set forth in Section 5.15.
          “Company Reference Balance Sheet” has the meaning set forth in
Section 5.6(d).
          “Company Reference Balance Sheet Date” has the meaning set forth in
Section 5.7.
          “Contract” means any written contract, indenture, note, bond, lease,
license, commitment, memorandum of understanding, or other agreement,
arrangement or understanding, whether oral or written.
          “Dispute” means any dispute, controversy or claim between the Parties
arising from or relating to the Agreement.
          “Dollars” or “US$” means United States dollars or their equivalent in
local currency.
          “Dr Pepper” means Dr Pepper Snapple Group, Inc.
          “Environmental Claims” means all claims pursuant to Environmental
Laws, including but not limited to, those based on, arising out of or otherwise
relating to (i) the Remediation, presence or Release of, or exposure to,
Hazardous Materials or other environmental conditions initiated, existing or
occurring prior to the Closing Date at, on, under, above, from, or about any PAS
Owned Real Property, Company Owned Real Property, PAS Leased Real Property,
Company Leased Real Property, as the case may be, or any real properties
formerly owned, leased or operated by an PAS Entity or the Company, as the case
may be, or any of their predecessors or Affiliates, (ii) the off-site Release,
treatment, transportation, storage or disposal prior to the Closing Date of
Hazardous Materials originating from any assets or business of any PAS Entity or
the Company, as the case may be, and (iii) any violations of Environmental Laws
by any PAS Entity or the Company, as the case may be, prior to the Closing Date,
including reasonable expenditures necessary to cause each PAS Entity and the
Company, as the case may be, to be in compliance with or resolve violations of
Environmental Laws.
          “Environmental Laws” means any Laws, relating to the Remediation,
generation, production, installation, use, storage, treatment, transportation,
Release, threatened Release, or disposal of Hazardous Materials, or noise
control, or the protection of human health, safety, natural resources, animal
health or welfare, or the environment.
          “Environmental Permits” means any Permits required under any
Environmental Law.
          “Equity Interests” means shares of capital stock of a corporation,
membership interests of a limited liability company, partnership interests of a
partnership or equivalent ownership interests in another type of entity,
including, without limitation, warrants, options and other securities or
instruments convertible or exchangeable into such shares, membership or
partnership interest or other equity.

49



--------------------------------------------------------------------------------



 



          “Executive” has the meaning set forth in Section 9.16.
          “GAAP” means generally accepted accounting principles in the United
States as of the date hereof.
          “Gemcorp” means Grupo Empresarial Mariposa Corp.
          “Governmental Body” means any government or governmental or regulatory
body thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
          “Hazardous Materials” means any wastes, substances, radiation, or
materials (whether solids, liquids or gases): (i) which are hazardous, toxic,
infectious, explosive, radioactive, carcinogenic, or mutagenic, (ii) which are
or become defined as “pollutants,” “contaminants,” “hazardous materials,”
“hazardous wastes,” “hazardous substances,” “toxic substances,” “radioactive
materials,” “solid wastes,” or other similar designations in, or otherwise
subject to regulation under, any Environmental Laws, (iii) the presence of which
on the PAS Owned Real Property, the PAS Leased Real Property, the Company Owned
Real Property, or the Company Leased Real Property, as the case may be, cause or
threaten to cause a nuisance pursuant to applicable statutory or common law upon
the PAS Owned Real Property, the PAS Leased Real Property, the Company Owned
Real Property, or the Company Leased Real Property, as the case may be, or to
adjacent properties, (iv) which contain without limitation polychlorinated
biphenyls (PCBs), mold, methyl-tertiary butyl ether (MTBE), asbestos or
asbestos-containing materials, lead-based paints, urea-formaldehyde foam
insulation, or petroleum or petroleum products (including, without limitation,
crude oil or any fraction thereof), or (v) which pose a hazard to human health,
safety, natural resources, employees, or the environment.
          “ICC” has the meaning set forth in Section 9.6.
          “IFRS” means International Financial Reporting Standards.
          “Indebtedness” means (i) any indebtedness for borrowed money or issued
in substitution for or exchange of indebtedness for borrowed money (including
interest and prepayment penalties or obligations computed as though payment is
being made as of the Closing), (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (including any earnouts,
holdbacks, etc.), (iv) any unaccrued liability or obligation relating to the
acquisition activity of a Person, (v) any commitment by which a Person assures a
creditor against loss (including, without limitation, contingent reimbursement
Liabilities with respect to letters of credit), (vi) any guarantees of
indebtedness or any indebtedness guaranteed in any manner by a Person
(including, without limitation, guarantees in the form of an agreement to
repurchase or reimburse), (vii) any Liabilities under capitalized leases with
respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which Liabilities a Person assures a
creditor against loss, (viii) any indebtedness secured by a Lien on a Person’s
assets, (ix) any unsatisfied obligation in connection with any employee
benefits, pension or labor

50



--------------------------------------------------------------------------------



 



matter, and (x) any amounts owed to any Person under any non-competition or
consulting arrangements.
          “Indemnified Party” means the Company Indemnified Parties or the PAS
Indemnified Parties, as applicable.
          “Indemnifiable Claim” means any claim of an Indemnifiable Loss for or
against which a party is entitled to indemnification under this Agreement.
          “Indemnifiable Losses” means all losses, liabilities, claims, damages
(including third party incidental and consequential damages), costs, expenses
(including costs of investigation and defense and reasonable attorneys’ fees)
and obligations.
          “Indemnifying Party” has the meaning set forth in Section 7.3.
          “Intellectual Property” means intellectual property rights of any kind
including but not limited to those arising from or in respect of the following:
(i) all invention disclosures, patents and applications therefor, including
continuations, divisionals, continuations-in-part, reexaminations, or reissues
thereof, (ii) all trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, Internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof, (iii) copyrights and
registrations and applications therefor, works of authorship and mask work
rights and registrations and applications therefore, and (iv) all software and
Technology of any PAS Entity or the Company, as the case may be.
          “IRS” means the Internal Revenue Service.
          “Jamaican Bill of Sale” means a document to be mutually agreed upon by
the Parties that sets forth the agreed upon value of the PAS Jamaica Equity
Interests to be transferred to the Company pursuant to this Agreement.
          “Knowledge” means (i) with respect to PAS, the actual knowledge, after
due inquiry, of any of the following officers of PAS: chief internal legal
counsel, chief financial officer, treasurer, human resources director
responsible for the Caribbean, and any Senior Vice President with responsibility
for the Caribbean, and (ii) with respect to the Company, the actual knowledge,
after due inquiry, of any of the following officers of the Company: chief
internal legal counsel, chief financial officer, treasurer, human resources
director, and any Senior Vice President, and (iii) with respect to both PAS and
the Company, knowledge of any other fact or circumstance that would have or
should have come to the attention of any such Person in the course of
discharging his or her duties in a reasonable and prudent manner consistent with
sound business practices.
          “Law” means the common law and all applicable provisions of all
(i) statutes, laws, rules, administrative codes, regulations or ordinances of
any Governmental Body, (ii) Permits and (iii) orders, decisions, injunctions,
judgments, legally enforceable guidances or interpretations, awards and decrees
of any Governmental Body.

51



--------------------------------------------------------------------------------



 



          “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits, investigations, mediations, arbitrations, orders, inquiries or
proceedings (public or private) by or before a Governmental Body.
          “Liability” means any debt, liability or obligation of any kind or
nature (whether known or unknown, direct or indirect, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, conditional or otherwise and
whether or not required to be reflected by GAAP), and including all applicable
interest, expense and Taxes thereon.
          “Lien” means any lien, encumbrance, pledge, assignment, mortgage, deed
of trust, security interest, claim, lease, charge, option, right of first
refusal, easement, servitude, transfer restriction, conditional sale or other
title retention agreement, assessment, defects in title, encroachments, or any
other burden of any kind or any agreement to create or give any of the
foregoing.
          “Material Adverse Effect” means any change or effect that: (i) is
materially adverse to, or has a material adverse effect upon, the prospects,
assets, Liabilities, pricing, operating margins, business, results of operations
or financial condition of any PAS Entity or the Company, as the case may be, or
(ii) materially and adversely affects the ability of any PAS Entity or the
Company, as the case may be, to consummate the transactions contemplated by this
Agreement; provided, however, the foregoing shall not be deemed to include any
event, change or effect which arises with respect to (a) conditions of change
that are primarily the result of the national or world economy whereby the
effect or change is generally universal upon businesses as a whole or within an
industry as a whole, or (b) uniformly applied legislative or judicial applicable
Laws that have general applicability to business as a whole or an industry as a
whole.
          “Normalized Level of Working Capital” means, for any entity, that such
entity’s working capital, excluding cash, is within 20% of its average month end
working capital balance, excluding cash, for the trailing 12 months.
          “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
          “Ordinary Course of Business” means, with respect to each PAS Entity
or the Company, as the case may be, the conduct of the businesses of such PAS
Entity or the Company, as the case may be, in a manner consistent with its past
custom and practice.
          “Organizational Documents” means (i) with respect to an entity that is
a corporation, the articles of incorporation and bylaws (or equivalent
organizational documents) of such entity and (ii) with respect to an entity that
is a limited liability company, the certificate of formation or articles of
organization and limited liability company agreement (or equivalent
organizational documents) of such entity.
          “Party” means a Person who is a signatory of this Agreement.
          “PAS” has the meaning set forth in the Preamble.

52



--------------------------------------------------------------------------------



 



          “PAS Acquired Shares” has the meaning set forth in the Recitals.
          “PAS Audited Financial Statements” has the meaning set forth in
Section 4.6(a).
          “PAS Data Room” means the electronic data room maintained by PAS on
https://bdr106609.bmcgroup.com and entitled “PAS Due Diligence Data” to which
the Company has been given access.
          “PAS Delivered Tax Returns” has the meaning set forth in Section 4.9.
          “PAS Documents” has the meaning set forth in Section 4.2.
          “PAS Employee” means an employee of any PAS Entity.
          “PAS Entity” has the meaning set forth in the Recitals.
          “PAS Financial Statements” has the meaning set forth in
Section 4.6(a).
          “PAS Indemnified Parties” means PAS, PAS’ Affiliates, and their
respective directors, officers, shareholders, members, attorneys, accountants,
representatives, agents and employees, and their respective heirs, successors
and assigns.
          “PAS Interim Financial Statements” has the meaning set forth in
Section 4.6(a).
          “PAS Jamaica” has the meaning set forth in the Recitals.
          “PAS Lease” has the meaning set forth in Section 4.10(a).
          “PAS Leased Real Property” has the meaning set forth in
Section 4.10(a).
          “PAS Material Contracts” has the meaning set forth in Section 4.13(a).
          “PAS Owned Trademarks” has the meaning set forth in Section 4.12(a).
          “PAS Owned Real Property” has the meaning set forth in
Section 4.10(b).
          “PAS Plans” has the meaning set forth in Section 4.15.
          “PAS PR Entities” has the meaning set forth in the Recitals.
          “PAS Reference Balance Sheet” has the meaning set forth in
Section 4.6(d).
          “PAS Reference Balance Sheet Date” has the meaning set forth in
Section 4.7.
          “PAS T&T” has the meaning set forth in the Recitals.
          “PepsiCo” means PepsiCo, Inc., a North Carolina corporation.

53



--------------------------------------------------------------------------------



 



          “Permits” means any approvals, authorizations, consents, licenses,
permits, waivers, grants, franchises, certifications, exemptions or orders of,
and registration, declaration or filing of, with or to any Governmental Body.
          “Permitted Liens” means, with respect to Equity Interests,
restrictions on sales of securities under applicable securities or corporate
laws, or as may arise pursuant to applicable Organizational Documents, and in
all other respects, statutory landlord’s, workmen’s, repairmen’s, labor
compensation, unemployment insurance, social security or other similar liens
arising in the Ordinary Course of Business and for which amounts are not yet
overdue.
          “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
          “Release” means any presence, emission, spill, seepage, leak, escape,
leaching, discharge, injection, pumping, pouring, emptying, dumping, disposal,
migration, or release of Hazardous Materials from any source into or upon the
environment, including the air, soil, improvements, surface water, groundwater,
the sewer, septic system, storm drain, publicly owned treatment works, or waste
treatment, storage, or disposal systems.
          “Remediation” means any investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling and analysis, installation, reclamation, closure, or
post-closure in connection with the suspected, threatened or actual Release of
Hazardous Materials.
          “Seven-Up” means The Concentrate Manufacturing Company of Ireland, a
company organized under the laws of Ireland, resident in Bermuda, through its
division Seven-Up International.
          “Shareholders’ Agreement” means that certain Shareholders’ Agreement
dated as of even date herewith among the Company, PAS and Gemcorp.
          “Subsidiaries” means any Person or Persons of which a majority of the
outstanding voting securities or other voting Equity Interests are owned,
directly or indirectly, by another Person.
          “Tax” or “Taxes” means: (i) all federal, state, provincial, municipal,
local or foreign taxes, charges, fees, imposts, levies or other assessments,
including, without limitation, all net income, gross receipts, capital, sales,
use, ad valorem, value added, transfer, franchise, profits, inventory, capital
stock, license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever; and (ii) all
interest, penalties, fines, additions to tax or additional amounts imposed by
any taxing authority in connection with any item described in clause (i).
          “Tax Exemption Decree” has the meaning set forth in Section 4.27.

54



--------------------------------------------------------------------------------



 



          “Tax Matters Agreement” means an agreement to be negotiated and agreed
upon by the Parties to address post closing Tax obligations.
          “Tax Return” means all returns, declarations, reports, estimates,
information returns and statements, or other documents (including any related or
supporting information) filed or required to be filed with or supplied in
connection with any Taxes.
          “Technology” means, collectively, all designs, formulae, algorithms,
procedures, methods, techniques, ideas, know-how, trade secrets, customer lists,
research and development, technical data and information, programs, subroutines,
tools, materials, specifications, processes, inventions (whether patentable or
unpatentable and whether or not reduced to practice), apparatus, creations,
improvements, works of authorship and other similar materials, and all
recordings, graphs, drawings, reports, analyses, and other writings, and other
tangible embodiments of the foregoing, in any form whether or not specifically
listed herein, and all related technology, that are used in, incorporated in,
embodied in, displayed by or relate to, or are used by any Company.
          “Transaction” has the meaning set forth in the Recitals.
          “Transition Services” has the meaning set forth in Section 6.3.
ARTICLE IX
MISCELLANEOUS
     9.1 Payment of Sales, Use or Similar Taxes. The first $100,000 of all
sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be shared by the Company
and PAS equally, the remainder shall be borne by PAS.
     9.2 Expenses. Except as provided in Section 9.1 or as otherwise provided
herein, each of PAS and the Company will bear its owns costs and expenses
(including all of their legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.
     9.3 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof. This
Agreement can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to this
Agreement signed by PAS and the Company. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of

55



--------------------------------------------------------------------------------



 



such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
     9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Florida applicable to Contracts made
and performed in such state, without giving effect to its choice of Law or
conflict of Law rules.
     9.5 Arbitration of Disputes.
          (a) The Parties shall attempt in good faith to promptly resolve any
Dispute by negotiations between or among them, as appropriate. The disputing
Party shall give the other Parties written notice of the Dispute. Within fifteen
(15) days after receipt of such notice, the receiving Parties shall submit a
written response to the disputing Party. The notice and response shall include a
statement of the relevant Party’s position and a summary of the arguments
supporting its position. The Parties shall meet at a mutually agreed-upon time
and place within thirty (30) days after the date of the disputing Party’s notice
to attempt to resolve the Dispute.
          (b) If the Dispute has not been resolved through negotiations within
thirty (30) days following the date of the disputing Party’s notice received
pursuant to Section 9.5(a), then the Dispute shall be resolved and decided by
binding arbitration, pursuant to the Rules of Arbitration of the International
Chamber of Commerce (“ICC”). The arbitration panel shall have the exclusive
right to determine the arbitrability of any Dispute. In the event of any
conflict between the rules of the ICC and any provisions of this Agreement, this
Agreement shall govern.
          (c) The arbitration proceeding shall be conducted in the City of
Miami, Florida, United States of America, in the English language, provided
however, that any Party may submit testimony or documentary evidence in a
language other than English, and shall, upon the request of any other Party to
the arbitration proceeding, furnish a translation or interpretation into English
of any such testimony or documentary evidence.
          (d) There shall be a panel of three arbitrators for all Disputes. The
claimant Party shall appoint an arbitrator in the arbitration petition and the
respondent Party shall appoint an arbitrator in its response. If within thirty
(30) days after the arbitration petition, the respondent has not appointed an
arbitrator, such arbitrator shall be appointed by the ICC. Within thirty
(30) days of their appointment, the two arbitrators so appointed shall appoint a
third arbitrator who shall preside over the arbitration panel. If the two
arbitrators cannot agree on a third arbitrator within such thirty (30) day
period, the third arbitrator shall be appointed by the ICC.
          (e) The arbitration panel shall award the prevailing Party its
attorneys fees and costs, arbitration administrative fees, panel member fees and
costs, and any other costs associated with the arbitration. The arbitration
panel may only award damages as provided for under the terms of the Agreement
and in no event may punitive, consequential and special damages be awarded.
          (f) The Parties hereby agree that the dispute resolution procedures
specified in this Section shall be the sole, exclusive procedures for the
resolution of disputes between or

56



--------------------------------------------------------------------------------



 



among the Parties arising from or relating to the Agreement, including all
documents made a part thereof, provided, however, that any Party may seek a
preliminary injunction or other preliminary judicial relief if, in its
reasonable, good-faith judgment, such action is necessary to avoid irreparable
damage. Despite such action, the Parties shall continue to participate in good
faith in the procedures specified in this Section.
          (g) Any decision or award of the arbitration panel shall be reasoned
and in writing, and shall be final and binding upon the Parties to the
arbitration proceeding. The Parties hereby agree not to invoke or exercise any
and all rights to appeal, review, vacate or impugn such decision or award by the
arbitration panel. The Parties also agree that the arbitral decision or award
may be enforced against the Parties to the arbitration proceeding or their
assets wherever they may be found, and that a judgment upon the arbitral
decision or award may be entered in any court having jurisdiction thereof.
          (h) The Parties hereby agree that if any Party to the arbitration
proceeding fails or refuses to voluntarily comply with any arbitral decision or
award within thirty (30) days after the date on which it receives notice of the
decision or award, the other Party, the arbitration panel or their
attorneys-in-fact may immediately proceed to request judicial approval necessary
for the execution of such decision or award, before a competent judge of the
domicile of such refusing Party or before any other court of competent
jurisdiction. Further, if any prevailing Party is required to retain counsel to
enforce the arbitral decision or award, the Party against whom the decision or
award is made shall reimburse the prevailing Party for all reasonable fees and
expenses incurred and paid to said counsel for such service.
          (i) The Parties agree that notifications of any proceedings, reports,
communications, orders, arbitral decisions, arbitral awards, arbitral award
enforcement petitions, and any other document shall be sent as set forth in
Section 9.6 of this Agreement.
     9.6 Notices.
          All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile (with written
confirmation of transmission) or portable document format (PDF), or (iii) three
(3) business days following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):
If to the Company:
The Central America Bottling Corporation
Bulevar Los Próceres (18 Calle) 5-56, Zona 10
Edificio “Unicentro”, 12 nivel, oficina 1201
Guatemala, Guatemala, C.A. 01010
Attn: Oscar Arroyo, Esq.

57



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice hereunder) to:
Hogan & Hartson L.L.P.
1111 Brickell Avenue
Suite 1900
Miami, Florida 33131
Attention: Miguel A. Zaldivar, Jr., Esq.
If to PAS:
PepsiAmericas, Inc.
4000 RBC Plaza
60 South 6th Street
Minneapolis, MN 55402
Attn: Matt Carter
with a copy (which shall not constitute notice hereunder) to:
Briggs and Morgan, P.A.
2200 IDS Center
80 South 8th Street
Minneapolis, MN 55402
Attn: Brian Wenger, Esq.
     9.7 U.S. Tax Elections. If requested by PAS, the Company shall  agree
to make elections under the Code, including entity classification elections
under Treasury Regulation Section 301.7701-3 and elections under Section 338(g),
provided that such elections do not result in any additional Taxes being imposed
upon the Company or the other shareholders of the Company.
     9.8 Severability. If any provision of this Agreement is or becomes illegal,
invalid or unenforceable under the laws of any jurisdiction, that shall not
affect (i) the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement, or (ii) the legality, validity or
enforceability under the law of any other jurisdiction of that provision or any
other provision of this Agreement.
     9.9 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any Person not a Party to this Agreement.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by any Party without the prior written consent of the other Parties hereto
and any attempted assignment without the required consents shall be void;
provided, however, PAS may assign (i) any of its rights hereunder (including its
right to receive the PAS Acquired Shares) to any Affiliate of PAS, and (ii) any
of its rights or obligations hereunder to PepsiCo.

58



--------------------------------------------------------------------------------



 



     9.10 Counterparts. This Agreement may be executed in one or more
counterparts (including by way of electronic transmission), each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.
     9.11 Consequential Damages. Notwithstanding anything herein to the
contrary, no Party shall have any liability under this Agreement for any
punitive, consequential, special, exemplary or indirect damages (including,
without limitation, loss of anticipated revenue or profits) except in connection
with third party claims that make up part of an Indemnifiable Loss under
Article VII.
     9.12 Post-Closing Further Assurances. The parties hereto agree that, on and
after the Closing Date, they shall take all appropriate action and execute any
documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the provisions hereof.
     9.13 No Third Party Rights. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties to this
Agreement and their successors and permitted assigns any rights, benefits or
remedies of any nature whatsoever under, or by reason of, this Agreement. No
third party is entitled to rely on any of the representations, warranties and
agreements contained in this Agreement. PAS and the Company assume no liability
to any third party because of any reliance on the representations, warranties
and agreements of PAS or the Company contained in this Agreement.
     9.14 Headings, Interpretation. The headings contained in this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement. As used herein, the terms “herein”,
“hereunder” and “hereof” refer to the whole of this Agreement, and “include”,
“including” and similar terms are not words of limitation. No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. Time is
of the essence of this Agreement.
     9.15 Name Changes of PAS Entities. If, on or prior to the Closing, PepsiCo,
Inc. has not provided notice to the Company approving the use after Closing of
the existing names of the PAS Entities, then the Company shall promptly after
Closing take all necessary actions to cause the change of the names of the PAS
Entities to names that do not include the words Pepsi-Cola, Pepsi or any similar
derivation thereof.

59



--------------------------------------------------------------------------------



 



     9.16 Executive Lease Obligations. Prior to Closing, the Company shall
notify PAS if it intends to hire or retain the services of Stuart Zenner, Rick
Wooten, and/or Darren James (each, an “Executive”). For any Executive that the
Company hires or retains, PAS shall assign and the Company shall, upon receipt
of all necessary landlord consents, assume the lease obligations with respect to
such Executive’s personal residence. The parties shall execute a mutually
acceptable assignment and assumption agreement with respect to such assumed
lease(s) and shall cooperate in obtaining any necessary landlord consents.
** SIGNATURE PAGE FOLLOWS **

60



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized respective officers, as of the date first
written above.

                  THE CENTRAL AMERICA BOTTLING CORPORATION    
 
           
 
  BY:   /S/ CARLOS ENRIQUE MATA CASTILLO    
 
  NAME:  
 
CARLOS ENRIQUE MATA CASTILLO    
 
  TITLE:   VICE PRESIDENT AND VICE CHAIRMAN    
 
                PEPSIAMERICAS, INC.    
 
           
 
  BY:   /S/ ROBERT C. POHLAD    
 
  NAME:  
 
ROBERT C. POHLAD    
 
  TITLE:   CHAIRMAN AND CHIEF EXECUTIVE OFFICER    

[SIGNATURE PAGE TO SUBSCRIPTION AND SHARE EXCHANGE AGREEMENT]

 